\DOO-~JO`\(.h-LL)->[\J*-‘

t\-)N[\-)l\-)t\)[\.)l\)[\)l\)\_‘>_‘>_‘r_\:_l»_la_l»_l»_~y_.
OO\lO\Lh-LUJN*_‘Q\OOO\-]O\Lh-LUJN‘_‘Q

 

 

Joseph H. Harrington
United States Attorney

Eastem District Of Washington

Daniel 11qu Fruchter
Tyler H.L. Tornabene

Assistant United States Attorneys

Post Offlce Box 1494
Spokane, WA 99210-1494
Telephone: (509) 353-2767

r Fll_ii'£: m THE
_ _ J.(‘; DIS1R!RZTCOLJRT-
J;)’\.‘J 1'1;|'-' P£ !.`r'|l~'i`f R!C 1' UF W)‘\S} [| NG`|'ON

NUV 0 ? 2018

z r i-' 11 -_';'L ErzK

_ _\._'_"_ : ._- __ _ DEP V
51"{£!<.,'“\|`\¢'|_ "r"L"'J"`~;',:Ha'NC-\J'ON UT-

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,

V.

SAMI ANWAR,

MID COLUMBIA RESEARCH, LLC,

ZAIN RESEARCI-I, LLC,

Defendants.

INDICTMENT- 1

 

Vio:

4:18-CR-6054-SMJ
INDICTMENT

13 U.S.C. § 1349
Conspiracy to Commit
Wire Fraud (Count 1)

18 U.S.C. § 1349
Conspiracy to Commit
Mail Fraud (Count 2)

18 U.S.C. § 1343
Wire Fraud
(Counts 3-25)

18 U.S.C. § 1341
Mail Fraud
(Counts 26-40)

21 U.S.C. § 843(21)(3)
Fraudulently Obtaining
Controlled Substances
(Counts 41-46)

\DOO'-~]O\U`|-lkl.»~>l\-)*~'*

NN[\JN[\)[\)[\J[\)I\J\_\~_*\_*)_~H>_»»_\»_\»_\»_~
CXJ-JO\L}!-P`~L»Jl\)*-‘CD\OOO“~]O\m-P`~WNP_‘O

 

 

21 U.S.C. § 843(a)(4)(A)
Furnishing False or
Fraudulent Material
lnformation

(Count 47)

18 U.S.C. § 981(a)(1)(C),
28 U.S.C. § 2461(c)
Forfeiture Allegations

 

The Grand Jury charges:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
Oyerview of the Conspiracy
l. Beginning at a date unknown, but no later than on or about July 20,
2016, the Defendants, SAMI ANWAR, and his companies, Mid Columbia
Research LLC (“MID COLUMBIA RESEARCH”), and Zain Research LLC
(“ZAIN RESEARCH”), together With other conspirators both known and unknown
to the Grand Jury, devised, perpetrated, and carried out a scheme and artifice
designed to enrich themselves financially by falsifying research data for human
clinical trials, including a clinical trial for a medical study designed to prevent and
lower opioid use and addiction
2. Defendants’ fraudulent scheme included forging and falsifying
hundreds of documents to make it appear as though the study Was being performed
and supervised by a qualified and licensed medical physician; falsifying medical
records and data to admit dozens of ineligible subjects into the study, including
subjects Who Were employees of Defendants and family members of Defendants’
employees; falsifying research data including, but not limited to:

electrocardiograms (ECGS), blood pressure and other yital signs, urinalysis results,

INDICTMENT- 2

 

 

visit and progress notes, and blood specimens drawn from employees of SAMI
ANWAR and stolen from unwitting medical patients who were not part of the
study; disposing of study medication designated for research subjects by shooting
it down the drain, and then falsely recording that it had been injected as required;
dangerously hoarding, in attics and desk drawers, opioids intended to be dispensed
to study subjects as rescue medication in order to avoid detection, and then falsely
recording that they had been dispensed as required; and fabricating diary entries
required to be completed by study subjects in order to perpetrate and hide the
fraud. `

3. In this manner, and as described further herein, Defendants
fraudulently sought over a half-million dollars, and fraudulently obtained, at the
very least, more than a quarter-million dollars which Was designated for legitimate
medical research intended to help opioid addicts and to be relied upon as part of
the drug approval process regulated by the United States Food and Drug
Administration (FDA) before Defendants’ fraudulent scheme was uncovered

FDA and DEA Regulation of Controlled Substances and
Clinical Research Trials

4. Drug developers, or “sponsors,” perform and oversee clinical research
trials or “investigations” to gather data regarding how new drug treatments impact
human subjects Clinical trials are research studies conducted on voluntary human
subjects that are designed to answer specific questions about the safety or
effectiveness of drugs, vaccines, other therapies, or new ways of using existing
treatments

5. The FDA is responsible for ensuring that drugs intended for human

use are safe and effective FDA relies on the results of clinical trials funded and

INDICTMENT- 3

l\Jl\.)l\)[\)[\Jl\)[\)[\_)[\_)»-¢»_dr_\r_d»_\i_\i_\»_~r-\i_\
OO-~IO\Ui-D~L)Jl\Jl-‘CD\OOO\JO\U\-va-)l\)'_‘@

\DOG-~]O\U\_I`_‘~L;J{\_)»_~

 

 

conducted by sponsors to make regulatory decisions regarding the approval of
drugs

6. Drug sponsors sometimes contract with contract research
organizations (CROs) (sometimes also known as a clinical research organization)
in order to oversee and conduct clinical research trials. Per federal regulations (21
C.F.R. § 312.3), a CRO assumes, as an independent contractor with the sponsor,
one or more of the obligations of a sponsor’s obligations in carrying out a clinical
trial.

7. CROs and Sponsors often contract with multiple research sites to
perform clinical trials. Under such an arrangement, each individual research site is
responsible for identifying subjects, entering them into the study, performing the
study, gathering data, and reporting the data to the Sponsor and/or CRO, all in
accordance with protocol and clinical trial agreements entered into among the
Sponsor, CRO, and the individual research site.

?} Ci

8. A “principal investigator, clinical investigator,” or “investigator” is
the individual responsible for conducting a clinical investigation, including
overseeing the selection and qualification of subjects, the dispensation of the study
drug, the collection and reporting of data, and the other aspects of the
investigation Under FDA regulations, an investigator is responsible for ensuring
that an investigation is conducted according to the signed investigator statement,
the investigational plan (known as a “protocol”), and applicable regulations; for
protecting the rights, safety, and welfare of subjects under the investigator's care;
for obtaining the informed consent of each research subject who participates in the
investigation; and for ensuring that drugs and controlled substances used in the
investigation are appropriately maintained, stored, dispensed, and accounted for.

9. Though the FDA approves drugs for medical use in the United States,
the Drug Enforcement Adrnjnistration (DEA) regulates the handling of all
INDICTMENT- 4

\DOO'--JCJ\U\-l`-`-L)JN*-*

l\)l\-)l\-)l\-)l\)l\)l\)l\)l\)*_"-"-*l-*h-‘b-¢»_*i_~»_-»_l

 

 

controlled substances including those being used by researchers to conduct clinical
research Therefore, a Sponsor, CRO, or research site seeking to conduct an
investigation using controlled substances regulated under the Controlled
Substances Act must order, possess, store, distribute, and administer the controlled
substance pursuant to a valid registration issued by the DEA and applicable
regulations These regulations require, for those drugs designated by the DEA as
Schedule I or Schedule II controlled substances that any such controlled substance
be ordered by an approved registrant or registered power of attorney on an official
order form signed by the registrant (l<nown as a form DEA-ZZZ), that the registrant
keep detailed and accurate records for inventory of such substances and that such
substances be stored in locked containers complying with DEA regulations
Moreover, in order to conduct a research study using a Schedule I controlled
substance, an entity must seek and obtain approval from the DEA.
The Defendants and Certain Identified Co-Consnirators

lO. The Conspiracy involved numerous conspirators both individuals and
entities, known and unknown to the Grand Jury. In addition to the named
Defendants, the conspirators included employees of SAMI ANWAR, MID
COLUMBIA RESEARCH, ZAIN RESEARCH, other companies owned and
controlled by SAl\/ll ANWAR, including a company identified herein as
“Company A”, and certain of the subjects purportedly participating in the trials
SAMI ANWAR directed all of the acts undertaken in furtherance of the
conspiracy

ll. SAMI ANWAR was a resident of the Eastern District of Washington
who was the owner, operator, and sole governor of MID COLUl\/IBIA
RESEARCH and ZAIN RESEARCH, and the owner, operator, and one of the two
governors of Company A. SAl\/ll ANWAR was responsible for all operations of
MID COLUl\/IBIA RESEARCH and'ZAIN RESEARCI-I, and also those of
INDICTMENT- 5

\DOO-~]G\Lh-I"-‘»L)Jl\)>_a

{\)[\)[\)[~Q[\_)[\_)[\_)[\)l\j»_l»_\»_-»_\r_-r_l»_\i_¢)_a»_l
OO-.IO\U\-I>-L)->l\)-‘C\DOO-JO\LA-F-\L»JN\-O

 

 

Company A. At no time relevant to this Indictment was SAMI ANWAR ever
licensed to practice medicine in the United States

12. Between at least July 6, 2017 and the present, Defendant Mid
Columbia Research LLC (“MID COLUMBIA RESEARCH”) was a Washington
State for-profit, limited liability corporation and research site with its place of
business in Richland, Washington. l\/IID COLUMBIA RESEARCH was owned,
operated, and governed by SAMI ANWAR, and held itself out as conducting
clinical trials for sponsors and CROs. MID COLUMBIA RESEARCH’s
employees and operations were controlled and directed by SAMI ANWAR.
During the entire course of the Conspiracy, beginning at least on or about July 20,
2016, SAl\/[I ANWAR used l\/IID COLUMBIA RESEARCH’s name, and close
derivations thereof, on applications to CROs, sponsors, and the Drug Enforcement
Administration.

l3. At all times relevant to this lndictment, Defendant Zain Research LLC
("ZAIN RESEARCH”) was a Washington State for-profit, limited liability
corporation and research laboratory with its place of business in Richland,
Washington. ZAIN RESEARCI-I was owned, operated, and governed by SAMI
ANWAR. ZAIN RESEARCH held itself out as conducting clinical trials for
sponsors and CROs. ZAIN RESEARCH’s employees and operations were
controlled and directed by SAMI ANWAR.

14. At all times relevant to this Indictment, Company A was a
Washington State non-profit corporation and medical facility with its place of
business in Richland, Washington. Company A was owned, operated and
governed by SAMI ANWAR. SAMI ANWAR’s wife was also a governor of
Company A at times relevant to the Indictment. Company A, through its

healthcare practitioners and staff, held itself out as providing healthcare services to

INDICTMENT- 6

\DOO-~JG\Lh-P~L»Jl\.)l-*

l\)l\-)l\.)l\)l\.)l\.)l\)l\)l\)\--\i_»i_ih-ai-»u»-a>-»i-\)-\
OO\JO\Lh-LUJNHO\DOO~JO\Lh-LUJN)_‘O

 

 

patients Company A’s employees and operations were controlled and directed by
SAMI ANWAR.

15. Company A, ZAIN RESEARCH, and MID COLUMBIA
RESEARCH were co-located within the same building, and also shared certain
employees and a drug dispensary. Company A provided healthcare services to
patients, while ZAIN RESEARCH and, later, MID COLUMBIA RESEARCH,
purportedly conducted clinical trials on human subjects on behalf of Sponsors and
CROs. Company A employed a licensed physician, known to the Grand Jury and
referred to herein by the pseudonym “Dr. Doe.” As part of the Conspiracy,
because SAMI ANWAR was not a licensed physician, he would falsely represent
to sponsors and CROS that Dr. Doe as a licensed physician was the principal
investigator for studies of which Dr. Doe had no know?ge and in which Dr. Doe

inc. el
had no participation as required for a ' ` e investi ator.

16. ZAIN RESEARCH and MID COLUMBIA RESEARCH generally
maintained a “subject binder” for each research subject of each clinical trial. These
subject binders included, but were not limited to, documents such as: (l) records
documenting the screening or intake process determining whether or not the
subject was eligible including, for many studies, medical histories and records
reflecting the appropriate diagnoses or conditions; (2) records documenting the
subject’s informed consent to participating in the study; (3) records documenting
the subject’s relevant vital signs and other data at the time of admission to the
study; (4) records documenting each visit for the subject, including the date and
time of the visit and progress notes describing the visit, any concerns or adverse
events reported by the subject, and the relevant vital signs and other data at the
time of each visit; (5) records documenting the dispensation of the study drug at
each visit; (6) records documenting the dispensation of any rescue medication
dispensed, that is, any medication provided to the subject to take, as needed,

INDICTMENT- 7

OO--]O\Lh-B~Wl\)'_*

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

between visits, and whether any rescue medication was taken or returned by the
subject from the prior visit; and (7) subject diaries documenting the subject’s
subjective experience while on the study, including, as applicable, pain
experienced by the subj ect, the time and date, and whether the subject took rescue
medication to relieve any pain experienced

17. ZAIN RESEARCH and MID COLUMBIA RESEARCH employed
various individuals, including: regulatory managers, who were responsible for
interacting with Sponsors, CROs, and regulatory agencies; study coordinators, who
were responsible for interacting with research subjects in carrying out the study
and completing and assembling subject binders; research technicians, who were
responsible for conducting blood pressure readings, electrocardiograms (ECGS),
drawing blood from subjects, and reporting test results; administrative staff, who
were responsible for scheduling subject visits and ensuring that subjects were paid
for each visit; drug dispensary staff, who were responsible for ensuring that ZAIN
RESEARCH and MID COLUMBIA RESEARCH maintained adequate records
demonstrating the dispensation and inventory of each study drug and controlled
substance; and others

18. Company A maintained electronic medical records for each of its
patients Company A employed physicians and other healthcare practitioners,
medical assistants, and billing personnel Other than SAl\/[I ANWAR and certain
other high-level management personnel, Company A personnel, including
physicians, typically had no involvement regarding the clinical trials being
conducted by the Defendants.

The Braeburn Study

19. Braeburn Pharrnaceuticals, Inc. (Braeburn), which has its principal
place of business in Princeton, New Jersey, is a Sponsor and pharmaceutical
company that develops drugs to combat the opioid addiction epidemic. During the
INDICTMENT- 8

\DOO-~JO\U`:.I`_~.L)J[\)\-\

l\.)l\)l\)l\)l\_)l\)i\)l\.)l\)'_*'-*\-*\-*»_*»-»_\i_l»_~»_~
OO-~]O\Lh-LWN*_‘C\DOO‘-]O\kh-LWI\)'-‘C

 

 

time period relevant to this Indictrnent, Braeburn sponsored a study for an
investigational drug known as CAM 2038. CAM 2038 is an investigational
product intended to treat moderate to severe opioid addiction through periodic
injections of slow-releasing buprenorphine. During the time period relevant to this
lndictment, Braeburn sponsored clinical trials of CAM 2038 in order to gather data
for FDA to use in making regulatory decisions regarding CAM 2038 and its
potential efficacy and safety in treating opioid use and addiction

20. Braeburn contracted with Medpace, Inc. (l\/ledpace), a CRO which has
its principal place of business in Cincinnati, Ohio', to conduct and provide day-to-
day oversight of the CAM 2038 Study. Medpace, in turn, contracted with
numerous independent research sites, including MID COLUMBIA RESEARCH,
to conduct CAl\/I 2038 studies at individual research site locations

21. On July 20, 2016, SAMI ANWAR submitted a “Pain Clinical Trial
Questionnairc” to l\/ledpace and Braeburn setting forth its intent to participate as an
individual research site as part of the CAl\/I 2038 Study. The Questionnaire
submitted by SAMI ANWAR falsely stated that it was prepared by a physician
employed by Company A, known to the Grand Jury and referred to herein as “Dr.
Doe,” and that Dr. Doe was the intended clinical investigator SAMI ANWAR’s
personal cellular phone number was listed as the “primary phone number,” and
“Dr.” SAMI ANWAR was listed as the primary contact

22. On or about November 8, 2016, SAMI ANWAR entered into a
Clinical Trial Agreement with Medpace, with Braeburn as the intended third-party
beneficiary, to perform a study regarding CAM 2038 (referred to herein as “the
CAl\/l 2038 Study” or “the Braeburn Study”). While SAMl ANWAR conducted
all negotiations with Medpace and Braeburn, SAMI ANWAR is not a licensed
physician in the United States, and the clinical investigator on the CAM 2038
study, like other studies, was required to be a licensed physician. Accordingly,
INDICTMENT- 9

\DOO-~]O\Lh-b-L)Jl\.)'-*

l\)l\)l\)l\.)l\.)[\)l\)¥\)l\)r-»_~p_~»_¢»_~»_\i_\»_a»_~i_i
OO*-]O\Lh-D~L)~)l\)'_‘e\ow“-]O\UTLUJ[\)'_‘C

 

 

SAMI ANWAR set forth Dr. Doe as the clinical investigator. SAMI ANWAR
forged Dr. Doe’s signature on the Clinical Trial Agreement between Medpace and
“Mid-Columbia Research.”

23. Pursuant to the Clinical Trial Agreement, Medpace and Braeburn paid
MID COLUl\/IBIA RESEARCH on a per-subject, per-visit basis That is, MID
COLUMBIA RESEARCH was eligible for payment only for subjects who were
properly and legitimately enrolled in the study based on the eligibility criteria set
forth in the study protocol (hereinafter referred to as “the protocol”), and only for
those visits in which the subject actually participated The Clinical Trial
Agreement designated MID COLUMBIA RESEARCH, Attention: SAMI
ANWAR, as the payee. As payment agent and CRO, l\/Iedpace was responsible to
make payment to MID COLUMBIA RESEARCH, using Braeburn funds that
Medpace administered on Braebum’s behalf. In order to obtain payment,
Defendants, and their known and unknown co-conspirators, submitted study data
and per-subject, per-visit information electronically to Medpace, using the
interstate wires Specifically, the Defendants, and their known and unknown
conspirators, electronically entered, in Richland Washington, the study data and
per-subject, per-visit information into l\/ledpace’s electronic data capture (EDC)
system, known as ClinTrak and electronically submitted it to Medpace, where it
was delivered to, and received by, Medpace on l\/Iedpace’s servers and electronic
systems located in Cincinnati, Ohio. Based on the study data and per-subject, per-
visit information entered and submitted by Defendants, l\/ledpace calculated the
amounts to be paid to MID COLUMBIA RESEARCH. l\/ledpace then paid MID
COLUMBIA RESEARCH, using funds that had been provided by Braeburn for
the study, by drawing checks on the Braeburn-provided funds and mailing them,

through the United States Postal Service and Federal Express, a private interstate

INDICTMENT- 10

OO‘--lO\LJ`l-LL»J[\.)\-‘

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

commercial carrier, to l\/IID COLUMBIA RESEARCH, to SAMI ANWAR’s
attention

24. ln this manner, and as described firrther herein, Defendants, through
the Conspiracy, obtained $274,642.80, from Braeburn through Medpace, which
was deposited into a business banking account controlled by SAMI ANWAR
(account number xxxx7574). At times relevant to this Indictment and after receipt
of the payments from Braeburn through Medpace, at least $175,000.00 was
transferred from that business account into a personal bank account of SAMI
ANWAR.

25. In order to gain approval for the study, MID COLUMBIA
RESEARCH was also required to submit a completed form FDA-l572, Statement
of Investigator, by a licensed and registered physician to act as the clinical
investigator for the study. SAl\/ll ANWAR forged Dr. Doe’s signature on the
FDA-1572 form submitted to Braeburn and l\/ledpace for the Braeburn study.- The
FDA-1572 form falsely represented to Braeburn and Medpace that the clinical
investigator, Dr. Doe, would “personally conduct or supervise” the investigation,
would “maintain adequate and accurate records,” would comply with FDA
regulations and requirements regarding clinical investigator responsibilities and
would conduct the study in accordance with the “relevant, current protocol.”

26. 1n accordance with the Braeburn study protocol and clinical trial
agreement, Braeburn provided the “study drug,” that is, the CAl\/[ 2038
buprenorphine shots that were the subject of the investigation Buprenorphine is a
Schedule 111 Controlled Substance. MID COLUMBIA RESEARCl-l was required
to purchase and supply the “rescue medication,” the morphine and hydrocodone
that was dispensed to study subjects to take as needed between visits Study

subjects were required to document any rescue medication that they took between

INDICTMENT- 1 l

\OOO"--lO\Lh-F->-L»Jl\)l-*

l\-)Nl\)l\)l\)l\ll\)[\.)l\)»_*t-di_lp-u»_-»_r»_-»_\i_~i_-

 

 

CAM 2038 shots, and were required to document the time of day, date, and level
of pain that the subjects were in at the time of taking any rescue medication

27. Both types of rescue medication, used in the Braeburn study,
morphine and hydrocodone, are Schedule 11 controlled substances Hydrocodone
is a senn-synthetic opioid synthesized from codeine. lt is a narcotic analgesic.
Hydrocodone can be combined with acetaminophen, a non-narcotic pain reliever.
Morphine is an opioid pain reliever that is naturally occurring in certain plants
Morphine is a narcotic analgesic that can be taken orally or injected intravenously
or subcutaneously.

28. Schedule 11 controlled substances such as morphine and hydrocodone
must be ordered through use of a DEA form known as a DEA-222. To obtain a
Schedule 11 controlled substance such as morphine or hydrocodone, the practitioner
must not only be a licensed healthcare practitioner, but must be registered with the
DEA to provide Schedule 11 controlled substances The rescue medication for the
Braeburn study was supplied by a company known as Clinical Supplies
Management, lnc. (CSM) a clinical supply company with its principal place of
business in Fargo, North Dakota. MID COLUMBIA RESEARCH ordered the
rescue medication for the Braeburn study by submitting completed and signed
DEA-222 forms to CSM in Fargo, North Dakota. CSM then filled the order and
mailed the package, via United Parcel Service (UPS), a private interstate
commercial carrier, containing the rescue medication to l\/IID COLUMBIA
RESEARCH’s Richland, Washington facility. SAMI ANWAR used Dr. Doe’_s
DEA registration number and forged Dr. Doe’s signature on each of the DEA-222
forms that ordered hydrocodone and morphine for the Braeburn study.

29. Gamma Hydroxybutyrate (GHB) is a central nervous system
depressant that is a Schedule 1 Controlled Substance, the most tightly-controlled
type of controlled substance Gl-lB is commonly known as the “date rape” drug

lNDlCTl\/IENT- 12

\DOO“-~JO\U`l-I`_\L»Jl\_)»_»

l\Jl\J[\-)t\)l\)l\)l\)l\)l\)h-“»-\r-\r-»_-_\»_-»_-»_r,_i
OO`~JO\Lh-B~UJN'_‘O\COO*~JO\Lh-D~UJN‘“‘O

 

 

because it is colorless and odorless and because of its ability to incapacitate victims
who ingest it unknowingly and to leave victims with little or no memory afterward
In order to be classified as a Schedule I Controlled Substance, a drug must have no
currently accepted medical use in treatment in the United States 1n order to
perform clinical trials using a Schedule 1 Controlled Substance such as GHB, an
applicant must receive special authorization from the DEA.

30. Flamel Technologies (Flamel) is part of Avadel Pharmaceuticals plc, a
pharmaceutical company headquartered in Dublin, lreland and with its United
States headquarters located in Chesterfield, Missouri. ln 2016, the FDA permitted
Flamel to proceed with a study involving the use of a form of GHB on subjects
suffering from narcolepsy, a sleep disorder (the GHB Study). Flamel contracted
with INC Research, a CRO located in Raleigh, North Carolina, to conduct the
GHB Study.

31. On or about May 12, 2017, MID COLUMBIA RESEARCH
submitted an application to DEA to conduct the GHB Study. The application set
forth Dr. Doe as the clinical investigator. As with the Clinical Trial Agreement,
the FDA-1572 form, and numerous other documents concerning the Braeburn
Study, SAMI ANWAR forged Dr. Doe’s signature on the DEA application for the
GHB Study. Dr. Doe was not aware of the proposed GHB Study at the time of the

application’s submittal.

COUNT l
CONSPIRACY TO COMMIT WIRE FRAUD

32. The Grand Jury re-alleges and incorporates by reference paragraphs l
through 31 of the indictment as if fully set forth herein Further, the allegations in
all other counts in the Indictment are re-alleged and incorporated into this count as

if fully set forth herein

INDICTMENT- 13

\DOO--lO\Lh-lb-L»Jl\.))-

i‘Ql\~Jl\Ji\Jl\-)[\Jl\)¥\)l\Jr-i-¢i-»._i»-»_\i_-»_~»_-»_~
OO*~JO\Lh-l-`S~UJI`\)’_“O\DOO\JO\Lh-BWN*_‘O

 

 

33. Beginning on a date unknown to the Grand Jury, but no later than on
or about .luly 20, 2016, and continuing until at least on or about January 24, 2018,
in the Eastern District of Washington, Defendants SAMI ANWAR, MID
COLUMBIA RESEARCH, ZAIN RESEARCH, and other persons and entities
both known and unknown to the Grand Jury, did knowingly combine, conspire,
and agree to commit certain offenses against the United States including the
following offenses, referred to herein as the Conspiracy, to wit, knowingly devised
and intended to devise a scheme and artifice to defraud Braeburn, Medpace, and
other sponsors, CROs, and prospective sponsors and CROs, both known and
unknown to the Grand Jury, and to obtain payments from Braeburn, Medpace, and
other sponsors and prospective sponsors, both known and unknown to the Grand
Jury, using signals and sounds transmitted by means of wire communication in
interstate commerce to execute and attempt to execute the said scheme and artifice
to defraud, in violation ofl8 U.S.C. §§ 1343, 1349.

34. As part of the Conspiracy described herein, Defendants transmitted,
and caused to be transmitted, by means of wire communication in interstate
commerce, writings, signals, and sounds, from the Defendants’ location in
Richland, Washington, to and through the Medpace electronic servers and systems
located in Cincinnati, Ohio, in order to advance, further, and carry on the
Conspiracy.

WAYSq MANNERS. AND MEANS OF THE CONSPIRACY
Defendants Fraudulentlv Obtained Approval for the Braeburn Study

35. 1t was part of the Conspiracy that the Defendants and their known and
unknown co-conspirators made numerous false and fraudulent statements and
misrepresentations_in order to obtain approval to conduct the Braeburn Study,

including, for example, the following:

INDICTMENT- 14

\OOO"--]O\Lh~§hb¢[\.)»_-

mt\)i\)r\)r\)l\)l\_)l\.)\\_)---»-»-‘»-‘»-»-‘»-‘»--»-_
oo-io\m.t:.wl\.)»-»c:\ooo-Jo\m.t>ml\)--O

 

 

a) Defendants, and other conspirators known and unknown to the Grand
Jury, knowingly and intentionally created and submitted to Braeburn and l\/ledpace
a false and forged form FDA~1572, Statement of Investigator, bearing Dr. Doe’s
signature, dated November 9, 2016. Dr. Doe did not personally review or sign the
FDA-1572 prior to its submission, nor did he “personally conduct or supervise” the
investigation as the form falsely certifies Defendants never intended Dr. Doe to
“personally conduct or supervise” the Braeburn Study, but used his name and
credentials in order to make it appear as though a licensed physician was
conducting the study so that Braebum and Medpace would approve it. As
Defendants knew, Braeburn and Medpace would not have approved MID
COLUMBIA RESEARCH’s participation without a licensed physician’s
certification, on an FDA-1572, that he would personally conduct or supervise the
investigation

b) Defendants also knowingly and intentionally created and submitted to
Braeburn and l_\/ledpace a false and forged Clinical Trial Agreement, bearing Dr.
Doe’s purported signature, dated November 8, 2016. Dr. Doe did not review or
sign the Clinical Trial Agreement prior to Defendants submitting it. The Clinical
Trial Agreement falsely represented to Medpace and Braeburn that the study would
“be conducted under the direction of [Dr. Doe], and that [Dr. Doe] shall be
responsible for the oversight and direction of the study.” The Clinical Trial
Agreement also falsely represented that Dr. Doe and MID COLUMBIA
RESEARCl_-l would comply with all FDA rules and regulations, and would
perform the study in compliance with the protocol As Defendants knew, Braeburn
and Medpace would not have approved MID COLUMBIA RESEARCH’s
participation without a Clinical Trial Agreement with a licensed physician stating

that he would be responsible for the oversight and direction of the study, and that

INDICTMENT- 15

OO'-.IO\Lh-L‘~L)Jt\.>»-‘

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

he would ensure that the study be performed pursuant to applicable regulations and
the protocol
Defendants’ Fraudulentlv Enrolled Ineligible Subiects into the Braeburn Study
36. As part ofthe Braebum Study, the Defendants and other conspirators
both known and unknown to the Grand Jury, enrolled a total of forty (40) subjects
into the Braeburn Study who were all purportedly eligible to be subjects under the
terms and conditions of the Clinical Trial Agreement and the protocol ln fact, as
the Defendants knew, none of the subjects enrolled in the Braeburn Study were
eligible under the terms of the protocol or the Clinical Trial Agreement.
Nonetheless, it was part of the Conspiracy that the Defendants and other known
and unknown conspirators sought and received hundreds of thousands of dollars
in payments from Braeburn and Medpace for the purported visits of the ineligible
subjects
37. 1t was part of the Conspiracy that the Defendants and other known
and unknown conspirators enrolled dozens of subjects into the Braeburn Study
who the Defendants knew, at the time of their enrollment, were ineligible under the
terms of the Clinical Trial Agreement and the protocol The Defendants did this
with the specific intent of fraudulently obtaining the per-visit, per-subject
payments from Braeburn and Medpace corresponding to the ineligible subjects
which ranged up to 81,800.00 per visit under the terms of the Clinical Trial
Agreement, and totaled well over a quarter-million dollars in fraudulently obtained
payments from Braeburn and Medpace before the Conspiracy was uncovered and
stopped
38. As the Defendants knew, the Clinical Trial Agreement made
compliance with the protocol an explicit condition of the per-visit, per-subject
payments The protocol included specified inclusion criteria that any individual

proposed as a subject for the Braeburn Study was required to meet in order to be

INDICTMENT- 16

\DOO‘--]G\U'l-LL)J[\J»_-

l\Jl\)l\-)l`\)[\)l\)l\)l\)l\)r_‘I-‘»-**-'i-~»-\r_~»_\i_a»_i
OO~\JO\Lh-D~WI\J*_‘@\DOO-JO\U\-D`~WN*_‘CD

 

 

eligible to be enrolled in the Braebum Study. The protocol also included specified
exclusion criteria, any one of which would make an otherwise qualifying proposed
subject for the Braeburn Study ineligible

39. For any clinical trial, compliance with the inclusion and exclusion
criteria in enrolling subjects as determined and verified by the clinical
investigator, is essential for any of the results of the trial to be of value to the
sponsor. Accordingly, Braeburn and Medpace provided the Defendants with
standardized screening visit checklists that were required to be filled out per the
protocol and reviewed by the clinical investigator, Dr. Doe, and signed and dated
by him, affirmatively representing whether the proposed subject met all of the
inclusion criteria and did not fall under any of the exclusion criteria

40. In violation of the Clinical Trial Agreement and protocol, none of the
40 subjects in the Braeburn Study for which Defendants sought and received
payment were seen, admitted, or had their medical condition or any of the
inclusion or exclusion criteria assessed by Dr. Doe in determining their eligibility
to participate in the study, making each and every subject ineligible to participate
in the study. 1f Braeburn and Medpace had known that Dr. Doe had not seen or
admitted any of the subjects and had not assessed any of their medical conditions
or inclusion or exclusion criteria or determined them eligible for the study,
Braeburn and Medpace would not have authorized payment for any of the subjects

41. Additionally, despite knowing of the inclusion and exclusion criteria
of the protocol, the Defendants, and other conspirators both known and unknown
to the Grand Jury, enrolled dozens of individuals as subjects in the Braeburn Study
that did not meet the inclusion criteria and met at least one of the exclusion criteria
at the time of their initial screening Nonetheless, the Defendants and other
conspirators both known and unknown to the Grand Jury, knowingly and
intentionally submitted false and misleading information to Braeburn and Medpace

INDICTMENT- 17

OO--JO\Ui-l`-\~L)->l\-)l-‘

11
12
13
14
15
16
17
rs
19
20
21
22
23
24
25
26
27
28

 

 

to make it appear that these ineligible subjects were eligible In this manner, the
Defendants were able to defraud Braeburn and Medpace of hundreds of thousands
of dollars in per-visit, per-subject payments for ineligible subjects

42. The protocols’ inclusion criteria included, but were not limited to, a
requirement that the proposed subject had been treated with daily opioids for
moderate to severe chronic lower back pain for a minimum of three (3) months
(the Braeburn Study Protocol was amended in August of 2017 to clarify that
certain new subjects with a documented history and diagnosis of chronic pain (not
just lower back pain) were eligible). This inclusion criteria was essential to the
efficacy of the Braeburn Study, which was attempting to evaluate the efficacy and
safety of using injections of CAM2038 on subjects with a recent history of
moderate to severe chronic pain currently being treated with opioids If a person in
fact had not been suffering from moderate to severe chronic pain for at least three
(3) months then enrolling that person as a subject in the Braeburn Study would not
in any way advance any understanding of the safety or efficacy of injections of
CAl\/l2038 for suffers of moderate to severe chronic pain. Similarly, if a person in
fact had not been treating their moderate to severe chronic pain for at least three (3)
months with daily opioids then enrolling that person as a subject in the Braeburn
Study would not in any way advance any understanding of the safety or efficacy of
injections of CAM2038 as an alternative for suffers of moderate to severe chronic
pain Further, in each instance, inclusion of such an ineligible subject would
corrupt the results of the Braeburn Study.

43. Despite knowing of this inclusion criteria and its essential role in the
efficacy of the Braeburn Study, the Defendants and other conspirators both
known and unknown to the Grand Jury, caused ineligible persons to be enrolled as
subjects in the Braeburn Study who, as the Defendants knew, had not been
suffering from moderate to severe chronic pain for at least three (3) months and/or

lNDICTMENT- 18

\DOO-~JO\!.J*\-ld-L»~>l\)»-\

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

were not being treated with opioids at all. If Braeburn or Medpace had been aware
that subjects who did not meet this inclusion criteria were nonetheless being
enrolled in the study they would not have paid the Defendants for any of the per-
visit amounts corresponding to that subject

44. The Braeburn Study inclusion criteria also included, but was not
limited to, a requirement that all subjects be provided written informed consent
prior to the conduct of any study-related procedures In addition to being a
cornerstone of modern medical research, the informed consent of a subject to
conduct medical tests on that subject is needed in order for the results of that test to
be usable and of any value, as well as to ensure that the subject is willingly
participating in the study. Accordingly, the protocol required that all subjects sign
approved informed consent forms any revised informed consent forms and that
the date and time of the subject’s signature on the informed consent form be
documented along with study personnel who conducted the informed consent
process

45. Despite knowing of this inclusion criteria and its essential role in the
efficacy of the Braeburn Study, the Defendants and other conspirators both known
and unknown to the Grand Jury, knowingly falsified documentation submitted to
Braeburn and Medpace in order to falsely represent that these subjects had
provided informed consent when in fact they had not, either because the subject
was never provided nor signed an informed consent form or because, contrary to
the protocol, the nature of the study and its risks and benefits were not explained to
the subject When Braeburn and Medpace later became aware of the false
representations related to the lack of informed consent of multiple subjects as well
as other false representations they terminated MID COLUMBIA RESEARCH’s
participation in the Braeburn Study.

[NDICTMENT- 19

\DOO-~]O\U!-l`-"~€..»Jl\.),-

l\.)l\)i\)l\)l\)l\)[\)[\)[\_)»_-r_-h-di-l»_l»_l»_lr_l\_\,_n
m*-]O\Lh-LLJ-Jl\)h-*C\DOO*~]O\U\-P¥UJI\)’_‘CD

 

 

46. The Braeburn Study exclusion criteria included, but were not limited
to, excluding as a subject any person who was an employee of the research site or
an employee’s family member. The protocol also required that the study be
conducted ethically and consistent with good clinical practice, which would,
among other things prohibit enrolling as subjects employees of entities co-located
with the research site that were also co-owned and co-operated by the same
individual owner and operator of the research site, or the family members of such
employees The exclusion criteria and requirements of the protocol were essential
to the integrity and efficacy of the Braeburn Study as they prevented the conflicts
of interest inherent when employees of a research site or its owner and operator, or
their family members are enrolled as subjects in a clinical trial Using employees
or family members as subjects corrupts the results of any clinical trial and renders
its findings certainly as to those subjects useless Pursuant to the Clinical Trial
Agreement and the protocol, any employee of le) COLUMBIA RESEARCH,
ZAIN RESEARCH, or Company A, or any family member of any employee, was
ineligible to participate as a subject, and MID COLUMBIA RESEARCH was not
eligible to receive payment from Braeburn and Medpace for any such subject

47. If Braeburn and Medpace had been aware that subjects who were
employees of Defendants or of Company-A, or a family member of any employee,
were nonetheless being enrolled in the study, they would not have paid the
Defendants for any of the per-visit amounts corresponding to any of those subjects

48. Only by way of example of the Conspiracy’s fraudulent enrollment of
ineligible subjects the Defendants and other conspirators both known and
unknown to the Grand Jury, knowingly and intentionally caused standard screening
visit checklists and other eligibility and enrollment documentation for multiple
subjects of the Braeburn Study, including but not limited to, Subject 068-017;
Subject 068-027; Subject 068-028; Subject 068-034; Subject 068-035; and Subject
INDICTMENT- 20

\DOO--JO\U“I-l`->~L)J[\J»-»

Nl\Jl`\Jl\Jl\Jl\)l\Jl\Jl\Jv-b_-»_~i_\i_ii-li_li_\»_-i_~
OO*~]O\L)\-D\U-Jl\)""©\@m\lo\i.h-LUJ[\)*_“C>

 

 

068-039, to be submitted to Braeburn and Medpace falsely representing that these
subjects were eligible for enrollment as subjects in the Braeburn Study.
Specifically, for example, the Defendants and other conspirators both known and
unknown to the Grand Jury, falsely represented that the inclusion criteria of being
treated with daily opioids for a minimum of three months prior to screening had
been met, when, as the Defendants knew, Subject 068-017; Subject 068-027;
Subject 068-028; Subject 068-034; Subject 068-035; and Subject 068-039 were not
being treated with daily opioids at all.

49. For Subject 068-017; Subject 068-027; Subject 068-028; Subject 068-
034; Subject 068-035; and Subject 068-039, the Defendants and other
conspirators both known and unknown to the Grand Jury, caused a si gnature,
purporting to be Dr. Doe’s signature as the Investigator, without Dr. Doe’s
knowledge or consent, to be forged on the standard screening visit checklists and
other enrollment and eligibility documentation for each of those subjects all
bearing dates between May 29, 2017, and September 20, 2017, affirmatively and
falsely attesting that these subjects met all of the inclusion criteria of the Braeburn
Study. As the Defendants knew, Dr. Doe did not screen any of the 40 subjects
including, for example, Subject 068-017; Subject 068-027; Subject 068-028;
Subject 068-034; Subject 068-035; or Subject 068-039, as part of the Braeburn
Study, did not determine their eligibility to participate in the Braeburn Study, and
had no part in filling out or signing any of the corresponding standard screening
checklists or other eligibility and enrollment documentation submitted to Braeburn
and Medpace.

50. Based in part on the false screening visit checklists and other
eligibility and enrollment documentation submitted to Braeburn and Medpace for
Subject 068-017; Subject 068-027; Subject 068-028; Subject 068-034; Subject
068-035; and Subject 068-039, the Defendants sought over 850,000.00 from
INDICTMENT- 21

\DOO‘--.lO\Ui-I`l‘-L»Jl\)'_‘

l\Jl\)Nl\)l`~Jl\~)l\Jl\)l\Jt-dt-»»_-»_~i_~h-¢»_\p_a»-i_-
OO*JO\MLU)\\)*_‘O\DOO*~]G\ULL)JN)_‘O

 

 

Braeburn and Medpace in payments directly tied to those ineligible subjects for
which Defendants and their known and unknown co-conspirators falsely claimed
eligibility

51. Only by way of further example of the Conspiracy’s fraudulent
enrollment of ineligible subjects the Defendants and other conspirators both
known and unknown to the Grand Jury, knowingly and intentionally caused a
standard screening visit checklist and other eligibility and enrollment
documentation for Subject 068-01 1 to be submitted to Braeburn and Medpace
falsely representing that this subject had a clinical diagnosis of moderate to severe
chronic pain that had been treated with daily opioids for three months or more. ln
fact, as the Defendants knew, Subject 068-011 had no such clinical diagnosis and
the medical records held by the Defendants reflected that on April 12, 2017, the
date of the falsified standard screening visit checklist, the subject was “present for
lower back pain” with “no historical diagnoses.” Based in part on the false
screening visit checklists and other falsified materials submitted to Braeburn and
Medpace for Subject 068-01 l, the Defendants claimed $14,325.00 from Braeburn
and Medpace in payments directly tied to this ineligible subject When Braeburn
and Medpace later became aware of the false representations related to the
eligibility of Subject 068-01 l, as well as other false representations through a for-
cause audit performed by Braeburn and Medpace personnel at the location of the
Defendants’ business in October 2018 (hereinafter the “October Audit”), they
terminated MID COLUMBIA RESEARCH’s participation in the Braeburn Study.

52. Only by way of further example of the Conspiracy’s fraudulent
enrollment of ineligible subjects the Defendants and other conspirators both
known and unknown to the Grand .lury, intentionally and fraudulently enrolled
Subject 068-022 and Subject 068-027 in the Braeburn Study knowing that Subject
068-022 and Subject 068-027 were family members of an employee of MID
1ND1CTMENT- 22

OO‘-JO\Lh-ll~b-)l\)>_~

11
r2
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
28

 

 

COLUMBIA RESEARCH and SAMI ANWAR. Specifically, the Defendants
knew that Subject 068-022 was the father of the lead MID COLUMBIA
RESEARCH study coordinator for the Braeburn Study and Subject 068-027 was a
cousin of that same study coordinator Both Subject 068-022 and Subject 068-027
were therefore ineligible to participate in the Braeburn Study. Based in part on the
false representations regarding the eligibility of Subject 068-022 and Subject 068-
027, the Defendants sought a total of 822,800 from Braeburn in payments directly
tied to those ineligible subjects lf Braeburn and Medpace had been aware that
Subject 068-022 or Subject 068-027 were ineligible farriin members of MID
COLUMBIA RESEARCH’s lead study coordinator, they would not have paid the
Defendants for any of the respective per-visit amounts corresponding to those
subjects nor would they have permitted either to participate in the study.

53. lt was also part of the Conspiracy to falsify medical records of persons
who were ineligible as subjects for the Braeburn Study to make it appear that these
persons had the appropriate diagnosis and opioid use and therefore eligible for
enrollment, and included these false records as part of the fraudulent eligibility and
enrollment documentation submitted to Braeburn and Medpace The Defendants
did this with the specific intent to deceive Braeburn and Medpace and to collect
per-visit payments for ineligible subjects

54. By way of example only, the Defendants and other conspirators both
known and unknown to the Grand Jury, submitted, in or about July 2017, falsified
medical records and other eligibility and enrollment documentation to Braeburn
and Medpace for Subject 068-030, an employee of SAMI ANWAR and Company
A, falsely representing that that subject suffered from moderate to severe chronic
pain, and also representing that she had no history of asthma. In November 2017,
the Defendants and other conspirators both known and unknown to the Grand
Jury, submitted false medical records purportedly from Company A for Subject
lNDICTl\/IENT- 23

\DOO‘-JO\U`l-l`-"~L)Jl\)i--

l\~Jl`\-)l\)l\)l\)l\)l\)l\)l\)r_‘I-‘»-*h-\-‘h-\»-\»_\,_~,_r
OOHJO\Lh~l`-\LJJI\)P_‘CD\DOO‘~JO\L)\LL)J[\)'_‘C

 

 

068-030 to a different clinical study, regarding asthma, that purportedly indicated
that Subject 068-030 suffered from asthma and had no history of any chronic pain.
These Company A medical records contained a forged signature of Dr. Doe, who
was completely unaware of the asthma study and did not review any medical
records for it nor play any role in it. Nonetheless the Defendants claimed a total of
810,725.00 from Braeburn and Medpace for the per-visit payments for Subject
068-030. If Braeburn and Medpace had been aware that the Defendants and other
conspirators both known and unknown to the Grand Jury, falsified medical records
to justify the eligibility of subjects they would not have paid the Defendants for
any of the costs or per-visit amounts corresponding to that subject and would have
terminated MID COLUMBIA RESEARCH’s participation in the study.

Defendants Fraudulentlv Obtained Per-Visit Pavments from Braeburn

55. lt was part of the Conspiracy, for the Defendants and other
conspirators both known and unknown to the Grand Jury, to fraudulently seek and
obtain per-visit payments for subjects of the Braeburn Study not only for subjects
who were never eligible to participate in the trial to begin with, but also for visits
that were not completed as required by the Clinical Trial Agreement and the
protocol ln this manner, the Defendants received hundreds of thousands of dollars
in payments from Braeburn and Medpace for falsified subject visits that never took
place.

56. Under the Clinical Trial Agreement and the protocol, in addition to
securing per-visit subject payments the weekly subject visits if properly and
actually conducted, could cause a subject to become ineligible to continue to
participate in the study, for example, because of abnormal test results or the
amount of pain reported by the subject. In addition, a subject not showing up for
weekly visits would likely cause the subject to become ineligible to continue to
participate 1n the event that a subject was discontinued from the study, as the

lNDlCTMENT- 24

\DOO-~JO\U`\-l"-‘~L)JI\)*-"

l\)l\)l\)l\)l\)[\.)l\)l\)l\)»-lh-»_\r-~i-»p-ii_~,_~»_r,._r
OO*~JO\Lh-l`-\~L)JN'_‘CJ\DOO-JO\Lh-L‘~L)JN»-\O

 

 

Defendants knew, they could not continue to claim per-visit subject payments for
that subject Accordingly, it was part of the Conspiracy to falsify the
documentation of subjects’ weekly visits and submit false documentation to
Braeburn and Medpace for each weekly visit, to create the appearance that the
subjects had been present for their weekly visits that the weekly visits had been
properly conducted per the protocol, and that none of the criteria in the protocol
that would render the subject ineligible to continue had been triggered

57. Per the terms of the Clinical Trial Agreement compliance with the
different weekly visit requirements in the protocol was a necessary condition of the
per-visit subject payments from Braeburn and Medpace. The protocol required
enrolled subjects to visit the business location of the Defendants each week during
the study. The protocol provided for the specific required steps that had to be
accomplished at these different weekly visits including the administration of the
CAl\/l 2038 shot as well as the dispensing of rescue medication By way of
example only, some weekly visits required obtaining clinical laboratory
assessments through blood draws and laboratory testing, while other weekly visits
required urine tests for drug screening and still other weekly visits required
electrocardiograms (ECGs) to be conducted on the subjects Further, all of the
weekly visits required obtaining the vital signs of the subjects and all of the weekly
visits required written progress notes documenting aspects of the weekly visit,
including any adverse events reported by the subjects For their weekly
participation subjects were entitled, under the protocol, to payment of 875 per visit.

58. The protocol required that the Investigator conduct the weekly visits
or, to the extent any activities were delegated, to have direct oversight of all
delegated activities and to document any delegation of responsibilities In fact, as
the Defendants knew, Dr. Doe, as the lnvestigator, did not conduct any of the
weekly visits did not delegate any activities to others and did not have direct

INDICTMENT- 25

OO--JO\L}\_|LL).J[\_)»_\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

oversight, or any oversight, of the activities of any of the Defendants and/or other
conspirators both known and unknown to the Grand Jury, related to subject weekly
visits Many of the purported weekly visits did not take place at all, while many
other subjects attended visits only to receive their weekly check for participating in
the study, and received neither the CAM 2038 study drug, nor the rescue
medication

59. By way of example only, the protocol required that the Investigator,
or his medically qualified delegate, take and record subject vital signs such as
temperature, blood pressure, pulse rate, pulse oximetry, and respiratory rate, at
each weekly subject visit. l-lowever, subjects often did not attend their weekly
visits and accordingly t-he Defendants and other conspirators both known and
unknown to the Grand Jury, routinely falsified documentation showing that
subjects’ vital signs had been taken, validly recorded, and, as indicated by the
forged signature of Dr. Doe, reviewed by the lnvestigator to assess the results for
any clinical significance If Braeburn and Medpace had been aware that any of the
weekly vital signs were being falsely or fraudulently represented, they would not
have paid the Defendants for the corresponding subject and the corresponding
weekly visit and would have terminated MID COLUMBIA RESEARCH’s
participation in the study.

60. By way of further example only, the protocol required that each
subject be seen by the lnvestigator or his medically qualified delegate at each
weekly visit and that the lnvestigator document the notes of the visit, including any
adverse events reported by the subject or observed by the Investigator. However,
as subjects often did not attend their weekly visits the Defendants and other
conspirators both known and unknown, routinely created fraudulent progress notes
falsely stating that the subject had visited, and falsely recording events including
but not limited to, the dispensing of rescue medication to the subject, statements

INDICTMENT- 26

\DOO'*--]O\Lh-D~L)J[\.)>-*

l\)l\)l\)l\)l\)l\)[\)l\)l\-)t-»»_-»_l)-di-l»-¢»-i_~»_\»_\
OO'-]O\Lh-LL#JNHCD\DOO*~JO\Lh-I-LWN'_‘O

 

 

that a subject purportedly made or did not make, whether the subject received an
injection, and whether certain required assessments had been performed

61. These false and fraudulent progress notes often contained the forged
signature of Dr. Doe, as the Investigator, falsely indicating that he had reviewed
the progress notes for any clinically significant events when, as the Defendants
and other conspirators both known and unknown to the Grand Jury, knew, Dr. Doe
had no knowledge that his signature was being forged, had not reviewed the
progress note nor seen the subject or any of the subject documentation for the visit,
and had not had any involvement with the purported weekly visit of the subject. 1f
Braeburn and Medpace had been aware of any one of these false and fraudulent
progress notes for visits that did not take place, or forged signatures of Dr. Doe on
the purported progress notes they would not have paid the Defendants for the
corresponding weekly visit for that subject and would have terminated the study.

62. By way of further example only, the protocol required that ECGs be
performed on subjects on certain specified weekly visits The protocol specified
when the ECGs needed to be performed in relation to, for instance, injections of
CAM2038. The protocol further required that the lnvestigator, or other medically-
qualified individuals that he may delegate, review all ECGs to ascertain the
subject’s heart activity, including whether the subject was experiencing any
abnormalities and whether any such abnormalities were clinically si gnificant,
presented any health or safety concems, and whether referral to a cardiologist was
necessary

63. lt was part of the Conspiracy to falsify ECGs by performing them on
employees of MID COLUMBIA RESEARCl-I and SAMI ANWAR, who were not
subjects in the Braeburn Study, and then fraudulently submitting the results to
Braeburn and Medpace, falsely representing them to be those of various subjects
Specifically, the Defendants, and other conspirators both known and unknown to

INDICTMENT- 27

\OOO-~JO`\Lh-D~Wl\)'_‘

l\-)l\)l\)l\)l\)l\.)l\)i\)[\.)>-i-\)_\»_‘i-l)-\i_i»_‘»_~,_~
OO--]O\Lh-l`-`-UJN‘-‘CD\DDO-~JO\M-l`-‘vb$l\)'dc

 

 

the Grand Jury, would routinely falsify the date and time of the ECGs and forge
Dr. Doe’s signature or initials to make it appear that the ECGS had been conducted
and reviewed as required by the protocol when in fact they had not. When
Braeburn and Medpace later became aware of the false representations related to
purported subject ECGs as well as other false representations through the October
Audit, they terminated MID COLUMBIA RESEARCH’s participation in the
Braeburn Study. Had Braeburn/Medpace been aware of any one of these false and
fraudulent ECGs they would not have paid the Defendants for the corresponding
weekly visit for that subject

64. By way of further example only, the protocol required that on certain
specified weeks during the Braeburn Study a 12-pane1 urine drug screen would be
administered to test for the presence of certain drugs of abuse including but not
limited to cocaine, methamphetamines and barbiturates The protocol required
that the results of these subject urine drug screen tests be provided to Braeburn and
Medpace as part of ensuring continued subject eligibility and for data collection
purposes However, because subjects often did not attend their weekly visits and
did not receive the rescue medication, meaning they would not test positive for the
opioids that Defendants falsely claimed they were taking, the Defendants and
other conspirators both known and unknown would sometimes use the urine
samples of some patients of Company A, who the Defendants knew would (unlike
the subjects) test positive for opioids Defendants and their known and unknown
co-conspirators would then provide the resulting false and fraudulent urine
samples to Braeburn and Medpace’s laboratory as though they had come from
subjects Had Braeburn and Medpace been aware of any one of these false and
fraudulent urine drug screening tests they would not have paid the Defendants for
the corresponding weekly visit of that subject and would have terminated l\/llD
COLUMBIA RESEARCH’$ participation in the study.
INDICTMENT- 28

\DOO‘-]O\Lh-T-‘~L)J[\)»_-

l\)l\)l\)l\.)l\_)l\_)l\)l\)l\_)»-»_‘»-‘a-¢r--i-»_\»_\i_~i_r
OO--]O\U\-L`~L)Jl\)'-‘CD\DOO“-]O\M-L‘~LJ~JI\-)t-‘CD

 

 

65. By way of further example only, the protocol required that on certain
specified weeks during the Braeburn Study that the lnvestigator, or his medically-
qualified delegatc, take blood samples from the subjects to be tested for non-drug
related items such as red blood cell count, mean corpuscular volume, mean
corpuscular hemoglobin concentration and platelets. The protocol required that
the blood samples be submitted to Medpace’s laboratory for testing and that the
lnvestigator review and sign all laboratory reports in order to document the data
collection for the study, the appropriate safety monitoring of subjects and any
clinically significant items or other abnormalities

66. Because subjects frequently did not attend their weekly visits the
Defendants and other conspirators both known and unknown to the Grand Jury,
directed and participated in the collection of blood samples from persons other
than subjects in order to submit blood samples to a central laboratory as required
by the protocol SAMI ANWAR designated one MID COLUMBIA RESEARCH
study coordinator to provide fraudulent blood samples and directed other
employees of SAMI ANWAR and MID COLUl\/IBIA RESEARCH to draw that
study coordinator’s blood and to falsely label it as being from subjects who did not
attend their weekly visit, and then to submit the samples to the laboratory for
testing

67. At times the Defendants and other conspirators both known and
unknown and to the Grand Jury, directed and participated in stealing blood samples
taken from patients of Company A who had no knowledge of, and did not consent
to, the use of their blood samples in the Conspiracy. At SAMI ANWAR’s
direction, at times Company A employees would tell Company A patients that they
qualified for a free laboratory blood test, draw the patients’ blood, falsely label the
blood as being from the Braeburn Study subject who had not attended the weekly
visit, and then submit the fraudulent blood sample for testing

lNDICTl\/IENT- 29

OO--]G`\L}I-l>~l.)~)l\)»-¢

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

68. Whether stolen from patients or taken from employees of SAMI
ANWAR, the Defendants and other conspirators both known and unknown to the
Grand Jury, knowingly and intentionally used the laboratory results of the stolen
and otherwise ill-gotten blood samples to make it appear that they were complying
with the protocol in order for the Defendants to fraudulently obtain the
corresponding per-visit payments from Braeburn and Medpace, which were
typically worth hundreds of dollars more than the subject weekly visits that did not
require blood testing Moreover, a failure to submit blood laboratory results as
required by the protocol for any one subject would have precluded receiving any
further payment from Braeburn and Medpace for that subj ect.

69. Moreover, if Braeburn and Medpace had been aware of the
Defendants’ theft and use of stolen blood, they would not have paid the Defendants
for'the corresponding weekly visit for those subjects and would have terminated

MID COLUMBIA RESEARCH’s participation in the study.

Defendants Fraudulentlv Obtained Controlled Substances and Misrepresented
Their Dispensation of Controlled Substances

70. As part of the Conspiracy, Defendants and their known and unknown
co-conspirators fraudulently obtained and fraudulently misrepresented their
dispensation of the controlled substances that were part of the Braeburn Study,
including, for example, the following:

71. Defendants’ orders of the morphine rescue medication and the
hydrocodone rescue medication were fraudulent Morphine and hydrocodone are
Schedule 11 controlled substances As such, these medications can only be ordered
for legitimate medical or research purposes by an authorized registrant with a
registration for Schedule 11 controlled substances and only on a DEA-222 form

signed by an authorized signator of the registrant In the case of the Braeburn

lNDICTl\/IENT- 30

\DOO‘--JO\Lh-l`-\~L)Jl\)»-.~

l\.)l\)l\)[\)l\)l\.)l\_)l\)l\)>-"-“'-\»-l)-»-lr_l)_\»_-i_i
OO*-]G\LJ\-ILLMN’_‘O\DOC)*-]O\L)\LWN*_‘O

 

 

Study, Dr. Doe was the registrant, and was the only person authorized by DEA to
sign a DEA-222 form. The DEA-222 forms used by Defendants to obtain the
hydrocodone and morphine that was purportedly for the Braeburn study, however,
were not signed by Dr. Doe. lnstead, SAMI ANWAR forged Dr. Doe’s signature,
and Defendants knowingly submitted the forged DEA-222 using Dr. Doe’s DEA
registration number and forged signature Moreover, Defendants did not order the
hydrocodone or morphine for legitimate use in the Braeburn Study, but instead as
part of the Conspiracy, to make it look as though the study was being conducted
legitimately and pursuant to the protocol, and so Defendants could fraudulently bill
and obtain payment from Braeburn and Medpace for the study.

72. Defendants knowingly and intentionally ordered, obtained, and
dispensed the CAl\/l 2038 buprenorphine shot, the morphine rescue medication,
and the hydrocodone rescue medication for study subjects who were not eligible to
participate in the study, including, but not limited to, the specific ineligible subjects
discussed above Defendants ordered the CAM 2038 buprenorphine, the
morphine, and the hydrocodone to make it appear as though the study subjects
were legitimate study participants and so Defendants could fraudulently bill and
obtain payment from Braeburn and Medpace for these ineligible participants

73. Defendants knowingly and intentionally ordered, obtained, and
removed from the Defendants’ drug dispensary the CAM 2038 buprenorphine shot,
the morphine rescue medication, and the hydrocodone rescue medication for
purported study subjects who were not actually participating in the study or
attending their weekly visits Defendants ordered the buprenorphine, the
morphine, and the hydrocodone to make it appear as though the purported study
subjects were participating in the study when in fact they were not, and so

Defendants could fraudulently bill and obtain payment from Braeburn and

INDICTMENT- 31

\DOO-~]O\Lh-l`-`-L)Jl\)'-‘

l\)l\)[\.)l\.)[\)l\)[\)l\.)l\_))-i_\i-~i-\i_l»_li_¢>_‘i-l»_\
OO“-]O`\U'ILL)J[\J'_‘O\DOO‘~JO\U`¢-P`-L»Jl\)h-*O

 

 

Medpace for these supposed participants who were, in fact, not participating in the
study.

74. Although Defendants removed the CAM 2038 buprenorphine shot
from the Defendants’ drug dispensary, because most of the purported study
participants were, in fact, neither eligible for nor actually participating in, the
study, and therefore did not come in for their study visits as the protocol required,
the CAM 2038 buprenorphine study drug was frequently not provided to the study
subjects lnstead, SAMI ANWAR directed his employees to shoot the CAM 2038
buprenorphine shots down the drain, so that the syringe containing the CAM 2038
buprenorphine shot for that particular research subject, for that particular visit,
would be empty and it would appear as though the CAM 2038 buprenorphine shot
had been provided to the study subject as the protocol required At SAMI
ANWAR’s direction, the empty syringes were then collected and provided to
Medpace and Braeburn in their monitoring visits to make it appear as though the
study was being conducted pursuant to the protocol SAMI ANWAR also directed
that MID COLUMBIA RESEARCH employees complete false documentation in
the subject study binder falsely reflecting that the CAM 2038 buprenorphine study
drug had been provided to the subject as the protocol required

75. SAMI ANWAR further directed his employees including employees
of MID COLUMBIA RESEARCH, to submit falsified electronic entries into
Medpace’s lnteractive Response Technology (IRT), a web-based computer
interface between MID COLUMBIA RESEARCH and Medpace used to track
MlD COLUl\/IBIA RESEARCH’$ dispensation of both rescue medications and the
CAM 2038 syringes All lRT submissions to Medpace from the Defendants
traveled in interstate wires through the Medpace servers located in Cincinnati,

Ohio.

INDICTMENT- 32

\OOO--]O\'J\-[>~U~Jl\)’-‘

NN[\J\\)[\)l\)l\)l\Jl\.)r-*»-'r-*i-»-*»_~»_~»_~i_lr_-a
oo\io\m.t:.o)t\g»-O\Doo~uc\m.t>~ml\)»-O

 

 

76. SAl\/ll ANWAR directed the creation of false subject binder
documentation and the submission of false IRT data to Medpace in order to make
it appear to Medpace and Braeburn that the CAM 2038 syringes were being
dispensed for subjects when in fact they were not. This allowed MID
COLUMBIA RESEARCH to falsely bill Medpace and Braeburn for the visit, and
to continue billing Medpace and Braeburn for that purported study subject for
future visits

77. Similarly, although Defendants removed the morphine rescue
medication and the hydrocodone rescue medication from the Defendants’ drug
dispensary, because most of the purported study participants were, in fact, neither
eligible for nor actually participating in, the study, and therefore did not come in
for their study visits as the protocol required, the rescue medication was frequently
not provided to the study subjects lnstead, SAMI ANWAR directed that MID
COLUMBIA RESEARCH employees put the removed rescue medication into
plastic bags labeled “No-Show” and hid the bags in a box labeled “B-Study” in the
attic of the Defendants’ business location, along with empty pill bottles that
Defendants falsely stated had been provided to subjects SAMI ANWAR further
directed his employees including employees of l\/IID COLUMBIA RESEARCH,
to falsify entries into the Medpace IRT to make it appear to Medpace and Braeburn
that rescue medications were being dispensed to subjects when in fact they were
not. SAMI ANWAR directed these actions to make it appear as though the study
was being conducted and the rescue medication being dispensed pursuant to the
protocol, and so that the amount of rescue medication in the Defendants’ drug
dispensary would match the amount that Defendants falsely represented had been
provided to subjects SAMI ANWAR also directed his employees including
employees of MID COLUMBIA RESEARCH, to complete false documentation in
the subject study binder falsely reflecting that the rescue medication had been

INDICTMENT- 33

\DOO‘--]O\U'l-I`-‘»b~>l\)*-*

l\)[\)[\-)l\)l\)l\)l\)l\-)I\J_\»_~i_‘i_¢i_»h_\p_-»_\i_\i_~
OO“~JO\Lh-D~UJNF-‘CD\DDO“~JO\Lh-D\L)JN'_‘CJ

 

 

provided to the subject as the protocol required SAMI ANWAR directed these
actions be performed so that Defendants could bill Medpace and Braeburn for the
visit, and continue billing Medpace and Braeburn for that purported study subject
for future visits

Defendants Fraudulentlv Concealed Their Scheme

78. As part of the Conspiracy, Defendants and their known and unknown
co-conspirators not only knowingly and intentionally concealed the truth from
Braeburn and Medpace, but made numerous misrepresentations and false
statements in order to prevent Medpace and Braeburn from discovering the
Conspiracy.

79. Throughout the Braeburn Study, as part of the Conspiracy, SAMI
ANWAR would fraudulently pose as Dr. Doe, without his knowledge or consent,
on the phone in conversations with Medpace and Braebum when a representative
from Medpace or Braeburn called MID COLUMBIA RESEARCH or wanted to
speak to Dr. Doe. SAl\/II ANWAR did this in order to prevent detection of the
Conspiracy; Defendants knew that Dr. Doe was not conducting or supervising the
Braeburn Study and was not knowledgeable about the Braeburn Study or any of
the subjects and that if Medpace or Braeburn were to contact Dr. Doe, they would
discover the Conspiracy.

80. In December 2016, Medpace and Braeburn requested from l\/lID
COLUMBIA RESEARCH the mobile phone number for Dr. Doe, whom they
believed to be the lnvestigator, in case Medpace or Braeburn needed to discuss the
study with Dr. Doe after hours or when he was out of the office, including in the
event of an emergency Defendants knew that Dr. Doe was not conducting or
supervising the Braeburn Study and was not knowledgeable about the Braeburn
Study, and that if Medpace or Braeburn contacted Dr. Doe, they would discover
the Conspiracy. Therefore, in order to prevent Braeburn and Medpace from

lNDICTMENT- 34

\c>oe-ao\uw.r=.u.>r\;,_-

i\)l\.)l\)l\)[\.)l\_)l\)l\)[\)i_\r-di_\)_ki_l»_li-¢i-‘i_¢i_l
OO“--]O\LJI-LL»JN‘_‘C\DOO*~]O\M-l`-`~L)Jl\)t_*©

 

 

uncovering the Conspiracy, at SAMI ANWAR’s direction, MID COLUMBIA
RESEARCH instead provided the number for one of SAMI ANWAR’s cellular
phones

81. In September 2017, a routine monitoring visit by Medpace revealed
certain inconsistencies in subject binder and other study documentation 1n
addition, in September of 201 7, Medpace received an anonymous call from an
employee of MID COLUMBIA RESEARCH who advised that, among other
things subject diaries were being forged, subject medical records were being
falsified, and rescue medications and CAM 2038 shots were not actually being
dispensed as represented Based on the inconsistencies and the employee’s
allegations Medpace and Braeburn announced to l\/IID COLUMBIA RESEARCH
that they would be conducting a for-cause audit on October ll and 12, 2017 (the
October Audit). Medpace and Braeburn explained that the audit would involve the
review of documentation related to research subjects data verification, and drug
dispensation and administration 1n response to the upcoming audit, SAMI
ANWAR directed that MID COLUMBIA RESEARCH perform a reconciliation
comparing the number of pills of morphine and hydrocodone that its records
falsely reflected had been provided to research subjects as rescue medication with
the number of pills that the Defendants’ drug dispensary had actually removed and
place in the “No Show” bags SAMI ANWAR directed this reconciliation because
he knew that Medpace and Braeburn’s audit would be verifying that all of the
rescue medication that MID COLUMBIA RESEARCH’s subject binders had
reflected as being provided to subjects had actually been removed from the drug
dispensary. The reconciliation performed by MID COLUMBIA RESEARCH
revealed that approximately 590 hydrocodone pills that MID COLUMBIA
RESEARCH’s records falsely reflected were provided to research subjects were
still in the drug dispensary shared by Company A, and ZAIN RESEARCH and
INDICTMENT- 35

\OOO"--]O\i~h-D~L.+Jl\)r_-

[\)[\)[\)N[\Jl\_)\\_)[\)[\)»_~i_¢»_¢i_¢i_~i_li-n»-¢»_~r_-
OO-JO\RA.[:~L)JM'-C>\DOO-]O\M.D.L»l\.)»-\CD

 

 

MlD COLUMBIA RESEARCH. SAl\/II ANWAR therefore directed that these
pills be removed from the drug dispensary to conceal the Conspiracy from the
Medpace and Braeburn auditors Defendants and their known and unknown
conspirators then placed the pills in a sealable reusable plastic baggie, and placed
the baggie in SAMI ANWAR’s desk drawer in his office so that it would appear to
Braeburn and Medpace that all of the rescue medication had been provided to
research subjects as MID COLUMBIA RESEARCH’s subject binders falsely
reflected In January of 2018, pursuant to the execution of a search warrant, the
DEA found a sealable reusable plastic baggie in SAl\/[I ANWAR’s desk drawer in
his office containing 590 hydrocodone pills

82. Defendants knew that Braeburn and Medpace would also be
reviewing subject binders to ensure that the Braeburn Study was being conducted
pursuant to the protocol and that each of the subjects for which MID COLUMBIA
RESEARCH was billing Braeburn and Medpace were making weekly visits
having vital signs and other study data drawn, receiving the study drug, and
receiving rescue medication Because the vast majority of the study subjects were
not, in fact, actually participating in the study, SAMI ANWAR directed that MID
COLUMBIA RESEARCI-l employees falsify this information in preparation for
the October Audit. At SAl\/Il ANWAR’s direction, l\/IID COLUMBIA
RESEARCH employees falsified subject study attendance for their visits vital sign
data, study drug injections receipt of the rescue medication, progress notes from
the study participant, including purported pain levels and experience on the study,
and study results At SAMI ANWAR’s direction, when MID COLUMBIA
RESEARCH employees had “completed” the binder by falsifying the necessary
information they placed the binder in SAMI ANWAR’s office for him to review

the documentation and forge Dr. Doe’s signature to make it appear as though the

INDICTMENT- 3 6

\DOO*--JO\Lh-IL~L)JN*_‘

l\-)l\-Jl\)[\)[\.)l\)i\)l\)l\.)r-tdrd»_\r-‘p_l»_~»_i)_\i_\
OO*~JO\Lh-Lml\-)l-‘C}\DOO*~JO\LDLUJN'_‘O

 

 

information had been reviewed by the lnvestigator Once SAMI ANWAR had
done so, the binder was ready for review by Braeburn and Medpace

83. Defendants’ efforts to falsify these subject binders in advance of the
audit were unsuccessful The October Audit documented that: (l) subject
signatures on revised consent forms appeared to be falsified; (2) the subject binders
did not contain sufficient medical documentation to support subject eligibility
based on daily opioid use or a history of chronic pain; (3) MID COLUMBIA
RESEARCH had altered documentation without basis to make the subjects appear
eligible; (4) the abnormalities documented in the majority of the ECGs were not
adequately evaluated; (5) ECG results appear to have been doctored or falsified;
(6) progress notes were not accurate, and appeared to have been done from a
template; and (7) adverse events were not accurately or adequately reported, with
almost no adverse events listed for the subjects Ultimately, the auditors
considered many of these findings critical and recommended that all data from
MID COLUMBIA RESEARCH be thrown out and that MID COLUMBIA
RESEARCH’s participation be terminated, which Braeburn and Medpace did on
October 23, 2017.

_ 84. Because the Braeburn study was focused on opioid users who
experienced moderate to severe chronic pain, one important aspect of the study
was study subjects’ own subjective perception about how the CAM 2038
buprenorphine injection managed their chronic pain, and how they felt on a daily
basis Therefore, as part of the protocol, study subjects were required to complete
a daily diary documenting their subjective pain experience, the time of the day, and
the need for any rescue medication Because the vast majority of the study
subjects were not experiencing chronic pain, were not users of prescription opioids
and/or were not actually participating in the study, and therefore none of the
subjects completed subject diaries at SAMI AN_WAR’s direction, MID
INDICTMENT- 37

\DOO-~IO\Lh-|`--L».>z\.)._i

l\)l\)l\)l\-)l\-)Nl\)l\)[\))-\»_\»_\i_¢»_n»-l»_~»_~i_¢r_¢
OO“~JO\Lh-LL))[\J'_‘CD\DCO`-]O\U\-L`»L)JNH@

 

 

COLUMBIA RESEARCH employees falsified these subject diaries, which were
required to be completed by the study subjects themselves in anticipation of the
October Audit. At SAMI ANWAR’s direction, virtually all MID COLUMBIA
RESEARCH employees participated in the falsification of subject diaries, so that
different subject diaries would contain different-looking handwriting, and it would
appear to the auditors that the subjects had completed the diaries themselves
Because there were more purported study subjects who were not actually
participating in the study than available MID COLUMBIA RESEARCH
employees, SAMI ANWAR directed that the MID COLUMBIA RESEARCH
employees hold their pens differently for different purported subjects, so that the
handwriting would not look identical and it would appear that the subjects had
completed the diaries themselves At SAMI ANWAR’s direction, MID
COLUMBIA RESEARCH employees not only falsified the subject diaries, but
completed them with information calculated to show the study subj ects’ pain levels
were decreasing, so it would appear as though the study was progressing as
intended and the study subject would appear to continue to be eligible so that MID
COLUl\/[BIA RESEARCH could continue billing Braeburn and Medpace for that
subject

85. Defendants’ efforts to falsify subject diaries were ultimately
unsuccessful, in part, because, unknown to Defendants, Medpace had obtained a
number of subject diaries during their September 2017 monitoring visit.
Accordingly, when Defendants presented the newly falsified diaries to the
Medpace and Braeburn auditors during the October Audit, the auditors were able
to compare the two sets of diaries for the same subjects, and document that
Defendants had altered the diaries to make it appear as though the subjects were
still eligible for the study. The October Audit specifically documented that subject
diaries for Subject 068-012, Subject 068-013, Subject 068-014, Subject 068-015,
INDICTMENT- 38

\DOO'--]O\Lh-D~L»Jl\-)"-‘

l\)l\.)l\)[\)[\)[\)l\_)\\_)l\)»_\»_l)_‘i_lh-l)_\»-+_\»_-»_\
OO*~]O\Lh-ILUJ[\.)*_‘C\DW*-]O\Lh-LL)J[\)'-*C

 

 

and Subject 068-018 that had been obtained during the September monitoring visit
did not support continued eligibility, and that by the time of the October Audit,
MID COLUMBIA RESEARCH had replaced those subject diaries with new
falsified subject diaries containing falsified data that did support subject eligibility.
Ultimately, the auditors considered this finding critical and recommended that all
data from MID COLUMBIA RESEARCH be thrown out and that MID
COLUMBIA RESEARCH’s participation be terminated, which Braeburn and
Medpace did on October 23, 2017.

Defendants’ Conspiracv Extended to a Proposed Studv Involving GHB

86. The Conspiracy was not restricted to the Braeburn Study, but included
other studies For example, on May 12, 2017, SAMI ANWAR submitted an
application to the DEA to conduct research using GHB as a study drug in a
proposed study regarding patients with narcolepsy, which is a sleep disorder.
SAMI ANWAR’s application falsely represented that Dr. Doe would also be the
clinical investigator on this study.

87. As with the Braeburn Study, Dr. Doe was never intended to
personally conduct or supervise any study involving GHB. In fact, he was
unaware that the study even existed at the time of the application’s submittal, and
only learned of it much later when shown the application by DEA investigators
SAMI ANWAR forged Dr. Doe’s signature on the application to the DEA and on
documents submitted in support of the application, including a falsified curriculum
vitae on which SAMI ANWAR forged Dr. Doe’s signature and which contained
false information

88. SAMI ANWAR’s application for the GHB Study was not been
approved because neither DEA nor Flamel, nor INC Research were ever able to get

in touch with Dr. Doe, despite repeated efforts In September 2017, after Dr. Doe

INDICTMENT- 39

\OOO“-~JO\Lh-L`abdl\.)*_*

l\.)l\)[\-)l\-)l\_)l\)l\)l\)l\)>-*»-‘|d)_\h-*p_~pd:_lp_\)_\
OO*~JO'\Lh-LL)J[\)*_‘O\OOO*~JO\MLL)-Jl\)*_‘©

 

 

first became aware that SAMI ANWAR used his name and forged his signature on
the GHB Study application, Dr. Doe withdrew the application
COUNT 2
CONSPIRACY TO COMMIT MAIL FRAUD

89. The Grand Jury re-alleges and incorporates by reference paragraphs l
through 88 of the Indictment as if billy set forth herein Further, the allegations in
all other counts in the Indictment are re-alleged and incorporated into this count as
if fully set forth herein.

90. Beginning on a date unknown to the Grand Jury, but no later than on
or about July 20, 2016, and continuing until at least on or about January 24, 2018,
in the Eastern District of Washington, the Defendants SAMI ANWAR, MID
COLUMBIA RESEARCH, ZAIN RESEARCH, and persons both known and
unknown to the Grand Jury, did knowingly combine, conspire, and agree to
commit certain offenses against the United States including the following offenses,
to wit, knowingly devised and intended to devise a scheme and artifice to defraud
Braeburn, Medpace, CSM, other sponsors and CROs, and prospective sponsors
and CROS, both known and unknown to the Grand Jury, and to obtain payments
from Braeburn, Medpace, and other sponsors and prospective sponsors, both
known and unknown to the Grand Jury, and hydrocodone and morphine from
CSM, using interstate mails, the United States Postal Service, and private and
commercial interstate carriers in order to execute and attempt to execute the said
scheme and artifice to defraud in the ways, manners, and means described in
paragraphs 35 through 88 of this Indictment and referred to herein as the
Conspiracy, in violation of 18 U.S.C. §§ l34l, 1349.

91. As part of the Conspiracy the checks sent by Medpace, and funded by
Braeburn, to MID COLUMBIA RESEARCH attention SAMI ANWAR, were sent

INDICTMENT- 40

l\)Nl\Jl\)l\J{\Jl\-]l\)l\.))_~i-‘i-l»-»»_\»_\»_¢i_ai_~,_..
OO*~JO\Lh-P~UJN'_‘Q\DOO*~JO\L)\-b~b-JN'_‘O

 

 

using the interstate mails via the United States Postal Service and Federal Express,
a private interstate commercial carrier. In addition, the drug shipments of
hydrocodone and morphine from CSM received by MID COLUMBIA
RESEARCH as part of the Conspiracy, were sent in the interstate mails via United
Parcel Service (UPS) a private interstate commercial carrier.

COUNTS 3 - 25

WlRE FRAUD

92. The Grand Jury re-alleges and incorporates by reference paragraphs l
through 91 of the Indictment as if fully set forth herein. Further, the allegations in
all other counts in the Indictment are re-alleged and incorporated into this count as
if fully set forth herein.

93. On or about each of the dates set forth below, in the Eastern District
of Washington, the Defendants SAMI ANWAR, MID COLUMBIA RESEARCH,
and ZAIN RESEARCH, and persons both known and unknown to the Grand Jury,
for the purpose of executing the Conspiracy described above and to obtain money
from Braeburn and Medpace, and attempting to do so, did knowingly and with
intent to defraud, based on materially false and fraudulent representations
omissions, pretenses and promises transmit and cause to be transmitted by means
of wire communication in interstate commerce the signals and sounds described

below for each count, each transmission constituting a separate count:

 

Count Date of Wire Description of Wire
3 On or about Email from an employee of SAMI ANWAR

December 9, 2016 with initials H.E. to a Medpace Clinical

 

Research Associate with initials M.K., with
subject line “RE: Braeburn HS-16-555/ PI
Contact Number, providing SAMI ANWAR’s

cellular telephone number and falsely stating

 

 

 

 

 

INDICTMENT- 41

\DOO‘-~lO\Lh_IL{.;Jl\)»-

Nl\)l\)l\)l\-)l\)l\)l\)l\)t_l>-\)-\»_~r_-i_¢»_~i--l»-\r-\
OO“JO\LJ\LW[\)'_‘C:)\DOO*~]O\UT-P~LJJ[\)F-*O

 

 

 

that the number was for Dr. Doe’s cellular
telephone, and transmitted via interstate wires
from Richland, Washington to Cincinnati,
Ohio.

 

4 On or about
July 19, 2017

IRT entry, transmitted via interstate wires from
Richland, Washington to Cincinnati, Ohio, for
Subject 068-014 for Site 068 of the Braeburn
Study falsely representing that one syringe of
CAM 2038 was dispensed to that subject on
July 19, 2017.

 

5 On or about
July 26, 2017

EDC entry for Subject 068-014 in Braeburn
Study HS-l 6-5 55 on Form (EGYN) Any ECG
Test Results, with a false entry of “YES” for
“Was a l2-lead ECG performed‘?” and
transmitted via interstate wires from Richland,

Washington to Cincinnati, Ohio.

 

6 On or about
July 26, 2017

EDC entry for Subject 068-014 in Braeburn
Study HS-16-555 on Form (PEYN_ISE) Any
lnjection Site Exam, with a false entry of
“YES” for “Was Injection Site Exam
Performed?” and transmitted via interstate
wires from Richland, Washington to

Cincinnati, Ohio.

 

7 On or about

July 28, 2017

 

 

 

EDC entry for Subject 068-030 in Braeburn
Study HS-16-555 on Form (IEYN) Any

Inclusion Criteria Not Met, with a false entry of

 

INDICTMENT- 42

 

\OOO-.\O’\U‘I-l`-\~UJ[\)»-»

l\)l\)l\)l\.)l\.)l\)l\_)l\)i\)r_~\_~i_¢»->-\p-a>_\»_\»_~»_\
OO*~.JO\Ui-D~L)JN'_‘C\DOO-JO\LALWI\)*_‘CD

 

“YES” and transmitted via interstate wires
from Richland, Washington to Cincinnati,
Ohio.

 

On or about

August 14, 2017

IRT entry, transmitted via interstate wires from
Richland, Washington to Cincinnati, Ohio, for
Subject 068-027 for Site 068 of the Braeburn
Study falsely representing that one syringe of
CAM 2038 was dispensed to that subject on
August 14, 2017.

 

On or about
August 15, 2017

IRT entry, transmitted via interstate wires from
Richland, Washington to Cincinnati, Ohio, for
Subject 068-024 for Site 068 of the Braeburn
Study falsely representing that 42 tablets of
Hydrocodone were dispensed to that subject on

August 15, 2017.

 

10

On or about

August 15, 2017

IRT entry, transmitted via interstate wires from
Richland, Washington to Cincinnati, Ohio, for
Subject 068-022 for Site 068 of the Braeburn
Study falsely representing that one syringe of
CAM 2038 was dispensed to that subject on
August 15, 2017

 

ll

 

 

On or about

August 22, 2017

 

EDC entry for Subj ect 068-022 in Braeburn
Study HS-16-555 on Form (IEYN) Any
Inclusion Criteria Not Met, with a false entry of
“YES” for “Did the subject meet all eligibility

criteria?” and transmitted via interstate wires

 

 

 

INDICTMENT- 43

 

OO‘~JO\Lh-ll‘-L)Jl\)"-‘

l\Jl\)l\)l\)l\)[\)l\)[\)[\_)»-¢»_\»_l»_\»_\i_\h-¢l_l»_\\_»
OO*-JO'\LH~LUJl\Jl-"C\DOO“-]O\{Jl-P~UJ[\)'_‘O\D

 

from Richland, Washington to Cincinnati,
Ohio.

 

12

On or about

August 22, 2017

EDC entry for Subj ect 068-024 in Braeburn
Study HS~l 6-555 on Form (IEYN) Any
Inclusion Criteria Not Met, with a false entry of
“YES” for “Did the subject meet all eligibility
criteria?” and transmitted via interstate wires
from Richland, Washington to Cincinnati,
Ohio.

 

13

On or about

August 24, 2017

EDC entry for Subject 068-027 in Braeburn
Study HS~16-555 on Form (IEYN) Any
lnclusion Criteria Not Met, with a false entry of
“YES” for “Did the subject meet all eligibility
criteria?” and transmitted via interstate wires
from Richland, Washington to Cincinnati,

Ohio.

 

 

 

14

 

 

On or about

Augusr 29, 2017

 

EDC entry for Subject 068-014 in Braeburn
Study HS-l6-555 on Form (lnjection Site
Exam) CURRENT INJECTION SITE, A, with
a false entry of the date of injection as
“l4/Aug/2017,” a false entry of the injection
site type as “CURRENT INJECTION SITE,” a
false entry of the location of the injection as
“A,” and transmitted via interstate wires from

Richland, Washington to Cincinnati, Ohio.

 

lNDICTMENT- 44

 

\DOO-JO\U‘l-l`-‘»Wl\)'_‘

OO-JO\LJ\-lh»bdl\)r_‘©\OOO-~JO\LH-thdl\)'-‘CD

 

15

On or about
August 29, 2017

EDC entry for Subject 068-027 in Braeburn
Study HS~l6-5 55 on Form (LB_CNTRL)
Laboratory Test Reults- Central Processing,
with a false entry of “YES” for “Was the blood
sample collected?” a false entry of “YES” for
“Was the urine sample collected‘?” and
transmitted via interstate wires from Richland,

Washington to Cincinnati, Ohio.

 

16

On or about

August 30, 2017

lRT entry, transmitted via interstate wires from
Richland, Washington to Cincinnati, Ohio, for
Subject 068-028 for Site 068 of the Braeburn
Study falsely representing that 28 tablets of
Hydrocodone were dispensed to that subject on
August 30, 2017.

 

17

On or about

September l, 2017

EDC entry for Subject 068-022 in Braeburn
Study HS-l6-5 55 on Form (Inj ection Site
Exam) CURRENT INJECTION SITE, A, with
a false entry of the date of injection as
“lS/Aug/2017,” a false entry of the injection
site type as “CURRENT INJECTION SITE,” a
false entry of the location of the injection as
“A,” and transmitted via interstate wires from

Richland, Washington to Cincinnati, Ohio.

 

18

 

 

 

 

On or about

September l, 2017

 

EDC entry for Subject 068-028 in Braeburn
Study HS-l6-555 on Form (DA) Drug
Accountability, with a false entry of “YES,” for

 

INDICTMENT- 45

 

\DOO“-~]O\U\-l`-‘~LDN>_*

l\J\\)l\)l\JNl\Jl\)Nl\.>t-‘=-i-~i-‘»-*»-»_\)_~»_-»_-
OO~JO\Lh-l‘-‘-L)JN*-“O\OOO-JO\LA-D-Wl\)*-‘O

 

“Was study Rescue Medication Dispensed?” a
false entry of the date dispensed as
“30/Aug/2017,” a false entry of “28” for “What
is the amount dispensed? (in tablets),” and
transmitted via interstate wires from Richland,

Washington to Cincinnati, Ohio.

 

19

On or about
September 5, 2017

EDC entry for Subject 068-024 in Braeburn
Study HS-16-5 55 on Form (DA) Drug
Accountability, with a false entry of “YES,” for
“Was study Rescue Medication Dispensed?” a
false entry of the date dispensed as
“15/Aug/2017,” a false entry of “42” for “What
is the amount dispensed? (in tablets),” and
transmitted via interstate wires from Richland,

Washington to Cincinnati, Ohio.

 

20

On or about

September 13, 2017

IRT entry, transmitted via interstate wires from
Richland, Washington to Cincinnati, Ohio, for
Subject 068-028 for Site 068 of the Braeburn
Study falsely representing that 14 tablets of
Hydrocodone were dispensed to that subject on
September 13, 2017.

 

21

 

 

On or about
September 14, 2017

 

EDC entry for Subject 068-028 in Braeburn
Study HS-l 6-5 55 on Form (DA) Drug
Accountability, with a false entry of “YES,” for
“Was study Rescue Medication Dispensed?” a

false entry of the date dispensed as

 

 

 

INDICTMENT- 46

 

\DCX)'-~.]O\{J`I-l=`~b~)l\)l_l

Nl\)l\)l\-)l\)l\)l\)l\)[\d|_\b-\\_*J_*)_di_l»_\»_l»_l)_d
OO\JO\LH-LWN'_‘O\DOO`~JO\ULUJN'_‘C>

 

“13/Sep/2017,” a false entry of “1 4” for “What
is the amount dispensed? (in tablets),” and
transmitted via interstate wires from Richland,

Washington to Cincinnati, Ohio.

 

22

On or about
October 3, 2017

IRT entry, transmitted via interstate wires from

.Richland, Washington to Cincinnati, Ohio, for

Subject 068-024 for Site 068 of the Braeburn
Study falsely representing that 14 tablets of

Hydrocodone were dispensed to that subject on
October 3, 2017.

 

 

 

23

On or about

October 4, 2017

EDC entry for Subject 068-024 in Braeburn
Study HS-16-555 on Form (DA) Drug
Accountability, with a false entry of “YES,” for
“Was study Rescue Medication Dispensed?” a
false entry of the date dispensed as
“03/Oct/2017,” a false entry of “14” for “What
is the amount dispensed? (in tablets),” and
transmitted via interstate wires from Richland,

Washington to Cincinnati, Ohio.

 

24

 

 

On or about
October 9, 2017

 

EDC entry for Subject 068-014 in Braeburn
Study HS-l6-5 55 on Form (Date of Visit)
9/22/2017, with a false entry of “YES” for
“Did the subject attend this visit?” and
transmitted via interstate wires from Richland,

Washington to Cincinnati, Ohio.

 

lNDlCTl\/IENT- 47

 

\DOO--]O\U‘l-l>~L»l\.)l-'

l\)l\.)l\.)l`\)[\)[\)l\)l\)l\)\_‘»_‘>-‘»_~l_»»_l)_\l_lr_-h-¢
OO‘\JO\Lh-D=-LA)N*_‘C>\DOO‘-JC\LA_ILL)JI\)»_*C

 

25 On or about EDC entry for Subject 068-014 in Braeburn
October 9, 2017 Study HS-16-5 55 on Form (VSYN_DOSE)
Any Vital Signs-Pre/Post Test Dose, with a
false entry of “YES” for “Were vital signs
taken?” and transmitted via interstate wires
from Richland, Washington to Cincinnati,

Ohio.

 

 

 

 

 

 

 

All in violation of 18 U.S.C. § 1343.

COUNTS 26 - 40
MAIL FRAUD

94. The Grand Jury re-alleges and incorporates by reference paragraphs 1
through 93 of the Indictment as if fully set forth herein. Further, the allegations in
all other counts in the Indictment are re-alleged and incorporated into this count as
if fully set forth herein.

95. %pl bout each of the dates set forth below, in the Eastern District
of Washington, the)'/]Ségl&\/l|lg:l:l\?llf$AR, MID COLUMBIA RESEARCH, and ZAIN
RESEARCH, and persons both known and unknown to the Grand Jury, for the
purpose of executing the Conspiracy described above, and to obtain money from
Braeburn and Medpace, and to obtain property, in the form of hydrocodone and
morphine from CSM, and attempting to do so, did knowingly and with intent to
defraud, cause to be delivered by the means specified below, the below mailings,

each mailing constituting a separate count:

 

 

Count Date of Mailing Description of Mailing
26 On or about March 17, Check 68676, totaling $3,582.00, made
2017 out to “Mid Columbia Research, LLC”

 

 

 

 

 

INDICTMENT- 48

\OOO"~JO‘\U`|.LL».J\\_)»-¢

l\Jl\)l\Jl\Jl\Jl\Jl\J[\)[\.)»-li-l>-¢>-\)-\i-»_-»_-)_¢»_-
OO-JO\(.h-D>~WI\JF_‘O\DCXJ‘~.]O\MLUJN'_‘CJ

 

for Braeburn Study payment through
January 2017, sent in the interstate mails

via the United States Postal Service.

 

27

On or about April 13,
2017

Check 69161, totaling $9,639.00, made
out to “Mid Columbia Research, LLC”
for Braeburn Study payment through
February 2017, sent in the interstate
mails via the United States Postal

Service.

 

28

On or about May 25,
2017

Check 69821, totaling 817,192.00, made
out to “Mid Columbia-Research, LLC”
for Braeburn Study payment through
March 2017, sent in the interstate mails

via the United States Postal Service.

 

29

On or about June 8, 2017

Check 70067, totaling $21,666.00 made
out to “Mid Columbia Research, LLC”
for Braeburn Study payment through
April 2017, sent in the interstate mails

via the United States Postal Service.

 

30

On or about July 6, 2017

Check 70563, totaling 816,690.50 made
out to “Mid Columbia Research, LLC”
for Braeburn Study payment through
May 2017, sent in the interstate mails

via the United States Postal Service.

 

31

 

 

On or about August 14,
2017

 

Check 71010, totaling $36,702.00 made
out to “l\/Iid Columbia Research, LLC”

 

 

 

INDICTMENT- 49

 

\OO<>--lc:\mL-L»iou..

l\-)l\)l\)l\)l\)l\)l\)l`\)[\)»-*\_\l_\i_l»_\\-ar_ll_\»_\»_‘

 

for Braeburn Study payment through
June 2017, sent in the interstate mails

via the United States Postal Service.

 

32

On or about September 7,
2017

Check 71628, totaling 840,000.50, made
out to “Mid Columbia Research, LLC”
for Braeburn Study payment through
July 2017 , sent in the interstate mails via

the United States Postal Service.

 

33

On or about October 13,
2017

Check 72068, totaling 866,691.50, made
out to “Mid Columbia Research, LLC”
for Braeburn Study payment through
August 2017, sent in the interstate mails

via the United States Postal Service.

 

34

On or about November

27, 2017

Check 72873, totaling 858,479.30, made
out to-“Mid Columbia Research, LLC”
for Braeburn Study payment through
September 2017, sent in the interstate
mails via Federal Express, a private

interstate commercial carrier.

 

35

 

 

On or about November

22, 2016

 

CSl\/I Shiprnent Order number 60372-
112216 containing hydrocodone and
morphine rescue medication, in response
to the DEA Form-222 submitted on or
about November 15, 2016, sent in the

interstate mails via United Parcel

 

 

 

INDICTMENT- 50

 

\DOO‘-.]CJ`\U\-LU-ll\)i-\

Nl\)l\)l\-)l\)l\)l\)[\)l\)l-*l_\»_\»-e»_\r_\»_\»_\»_\i_i

 

Service (UPS), a private interstate

commercial carrier.

 

36

On or about June 1, 2017

CSM Shipment Order number 68268-
053117 containing hydrocodone and
morphine rescue medication, in response
to the DEA Form-222 submitted on or
about May 31, 2017, sent in the
interstate mails via UPS, a private

interstate commercial carrier.

 

37

On or about July 24,
2017

CSM Shipment Order number 70550-
072117 containing hydrocodone and
morphine rescue medication, in response
to the DEA Form-222 submitted on or
about July 19, 2017, sent in the
interstate mails via UPS, a private

interstate commercial carrier.

 

38

On or about August 23,
2017

CSM Shipment Order number 71738-
082317 containing hydrocodone and
morphine rescue medication, in response
to the DEA Form-222 submitted on or
about August 22, 2017, sent in the
interstate mails via UPS, a private

interstate commercial carrier.

 

39

 

 

On or about September
26, 2017

 

CSM Shipment Order number 72994-
092617 containing hydrocodone and

morphine rescue medication, in response

 

 

 

INDICTMENT- 51

 

\DOO"-]O`\U‘|-Dvb¢l\.)\'-‘

\\)l\)[\)l\)l\)[\)l\)[\)[\_)»-¢»-di_l»_\i_¢»-*p-o»_\p_¢p_-
OO`~]O'\Lh-h\b~ll\)*-“CD\DOO-]O\LH-l`-`-\L)Jl\)|_‘©

 

to the DEA Form-222 submitted on or
about September ll, 2017, sent in the
interstate mails via UPS, a private

interstate commercial carrier.

 

40 On or about September CSM Shipment Order number 73085-
28, 2017 092717 containing hydrocodone and
morphine rescue medication, in response
to the DEA Form-222 submitted on or
about September 25, 2017, sent in the
interstate mails via UPS, a private

interstate commercial carrier.

 

 

 

 

 

 

 

All in violation of18 U.S.C. § 1341.

COUNTS 41 - 46
FRAUDULENTLY OBTAINWG CONTROLLED SUBSTANCES

96. The Grand Jury re-alleges and incorporates by reference paragraphs 1
through 95 of the Indictment as if fully set forth herein. Further, the allegations in
all other counts in the Indictment are re-alleged and incorporated into this count as
if fully set forth herein.

Dé9_;_.dg€(n)rp§r ut the dates below, in the Eastern District of Washington,
the/ISAMI ANWAR, MID COLUMBIA RESEARCH, and ZAIN RESEARCH,
and persons both known and unknown to the Grand Jury, knowingly and
intentionally obtained and acquired morphine and hydrocodone, both Schedule 11
controlled substances, by misrepresentation, fraud, forgery, deception, and

subterfuge, to wit, the Conspiracy, including, but not limited to, by submitting and

causing to be submitted forged and fraudulent DEA-222 forms, purportedly signed

lNDICTMENT- 52

\~DOO‘-~JO\U'l-ld~f..»~)l\.)\-»

l\)[\.)l\.)l\.)l\)r\)[\)[\)[\)i-¢»_lh-»r_-»_d»_\»_\»_a»-J\_a
CX)*-]O\L)\-L`~UJ[\)*_‘O\DOO-JO\LJ\-LL)J[\.)'_*O

 

 

by Dr. Doe and affixing Dr. Doe’s DEA Registration Number, all without his
knowledge or authorization, and through MID COLUMBIA RESEARCH to
Clinical Supplies Management Inc., (CSl\/l) of Fargo, North Dakota, fraudulently
ordering and obtaining amounts and quantities of the Schedule 11 controlled

substances listed below, each instance constituting a separate count:

 

Count Order Date Date Obtained Controlled Substances Obtained

 

41 On or about On or about 15 packages of 100 count bottles
November 15, November 23, of hydrocodone/acetaminophen
2016 2016 5 mg/325 mg tablets with lot or
serial numbers HD16216_0697
to HD16216_0711

3 packages of 100 count bottles
of morphine sulfate 15 mg
tablets with lot or serial numbers

659418€_141i0659413c;143

 

42 On or about On or about 15 packages of 100 count bottles
May 31, 2017 June 2, 2017 of hydrocodone/acetaminophen
5 mg/ 325 mg tablets with lot or
serial numbers HD16216_1245
to HD16216_1259

1 package of 100 count bottle of
morphine sulfate 15 mg tablets
with lot or serial number

659418€_236

 

 

 

 

 

lNDICTl\/IENT- 53

 

\DOO'-~JO‘\U\-D~L)Jl\)t_*

l\)l\)l\)l\.)l\)l\)l\)l\)l\.)i_‘i-di-r-d»-»_~i_‘»_ai_ni_i
OO-JG\U\-LL»JN’_‘CD\OOO-~JO\UTJ`-\L)Jl\)l-*C

 

 

 

43

On or about
July 19, 2017

On or about

July 25, 2017

11 packages of 100 count bottles
of hydrocodone/acetaminophen
5 mg/325 mg tablets with lot or
serial numbers I-ID16216_1531
to HD16216__1541

l package of 100 count bottle of
morphine sulfate 15 mg tablets
with lot or serial number

659418€_274

 

44

On or about
August 22,
2017

On or about
August 24,
2017

11 packages of 100 count bottles
of hydrocodone/acetaminophen
5 mg/325 mg tablets with lot or
serial numbers HD16216_1694
to HD16216_1704

1 package of 100 count bottle of
morphine sulfate 15 mg tablets
with lot or serial number

659418C_292

 

45

On or about
September 1 1,
2017

On or about
September 27,
2017

11 packages of 100 count bottles
of hydrocodone/acetaminophen
5 mg/325 mg tablets with lot or
serial numbers HD16216_1826
to HD16216_1836

 

46

 

 

On or about
September 25,
2017

 

On or about
September 29,
2017

 

4 packages of 100 count bottles
of hydrocodone/acetaminophen

5 mg/325 mg tablets with lot or

 

INDICTMENT- 54

 

\DOO--JO`\Lh-L‘-‘-L)J[\)i-l

i\)i\)l\)l\-)l\-)MI\JN[\JI-*h-*i-»i_li_-i_~»_‘i_‘i_‘>_¢
OO-JO`\M~L‘-L)JI\J*-‘CD\DOO-~]O\U\-P-`~L)JI\JHO

 

serial numbers HD16216_1894
to HD16216_1897

1 package of 100 count bottle of
morphine sulfate 15 mg tablets
with lot or serial number

764031A_410

 

 

 

 

 

 

 

 

All in violation of2l U.S.C. § 843(a)(3).

COUNT 47
FURNINSHING FALSE OR FRAUDULENT
MATERIAL INFORMATION
98. The Grand Jury re-alleges and incorporates by reference

paragraphs 1 through 97 of the Indictment as if fully set forth herein. Further, the
allegations in all other counts in the Indictment are re-alleged and incorporated into
this count as if fully set forth herein.

99. On or about May 12, 2017, in the Eastern District of Washington, the
Defendants SAMI ANWAR, MID COLUMBIA RESEARCH, and ZAIN
RESEARCH, and persons both known and unknown to the Grand Jury, knowingly
and intentionally furnished false and fraudulent material information in a DEA
Form 225, an application for registration under the Controlled Substances Act
required to be made, kept, and filed under 21 U.S.C. § 823(b) and 21 CFR § 1301,
to witt forging Dr. Doe’s signature and affixing Dr. Doe’s DEA Registration
Number, all without his knowledge or authorization, and supplying other false and
fraudulent information in Defendants’ application to the DEA for the GHB Study,
in order to obtain authorization to possess and distribute GHB, a Schedule 1
controlled substance All in violation of 21 U.S.C. § 843(a)(4)(A).

INDICTMENT- 55

\DOO--JO\Lh.F_\~L».)I\J»-a

l\Jl\)[\)[\Jl\)l\)l\)N[\J»-»-¢>-\i_\»-p_¢)_‘»_¢\_\,_~
OO“JO\(J\-P>~LJJ[\)'_‘O\DOO‘~]O\UT~D~WN’_*O

 

 

NOTICE OF FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby re-alleged and
incorporated herein by this reference for the purpose of alleging forfeiture

Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), upon
conviction of an offense(s) in violation of 18 U.S.C. §§ 1343, 1349, Wire Fraud;
and/or 18 U.S.C. §§ 1341, 1349, Mail Fraud, as alleged in this Indictment, the
Defendants, SAl\/II ANWAR, MID COLUMBIA RESEARCH, LLC, and ZAIN
RESEARCH, LLC, shall forfeit to the United States of America any property, real
or personal, which constitutes or is derived from proceeds traceable to the
offense(s). The property sought for forfeiture includes, but is not limited to, the
following:

Money Judgment
A sum of money of at least $274,642.80 in United States currency,
representing the amount of proceeds obtained from the wire fraud

and/or mail fraud violations

lf any of the property described above, as the result of any act or omission of
Defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided

without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to
//
//
lNDlCTMENT- 56

\DOO"-~]O\U\-Pab~)l\.)»_~

l\) [\) {\) l\.) t\_) l\.) [\_) [\_) l\_) s_\ \_1 »_1 i_- )_¢\ 1--1 1_~ i_l s_\ i_L
OO ‘“--l O\ LJI -l`-\ L+-} l\) "_‘ o \D 00 ‘*-~] O\ U"l -l`l`- U-)(l\_-l__;’-" O

//

21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. §
2461(c). g

DATED this __day of November, 2018.

A TRUE BILL

453

Jephii. Hariington/

, nited States Atto?
died /¢<// 4

barrier Hli g’o;iént F;iént

Assistant United States Attorney

Ty/ler H.L. Tornabene
Assistant United States Attomey

 

"\

lNDICTl\/IENT- 5 7

 

 

